                    Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 1 of 124

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF OKLAHOMA

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                       Check if this an
                                                                                                                                  amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                              12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     James                                                           Barbara
     your government-issued        First name                                                      First name
     picture identification (for
     example, your driver's        Leslie                                                          Anne
     license or passport).         Middle name                                                     Middle name
     Bring your picture
     identification to your
                                   Davis                                                           Davis
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                        Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years                                                                      Barbara Banister
                              Les Davis
                                                                                                   Barbara Banister-Davis
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-7735                                                     xxx-xx-1258
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                             page 1
                 Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 2 of 124
Debtor 1   James Leslie Davis
Debtor 2   Barbara Anne Davis                                                                         Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 4636 South 167th East Avenue
                                 Tulsa, OK 74134
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Tulsa
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
                 Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 3 of 124
Debtor 1    James Leslie Davis
Debtor 2    Barbara Anne Davis                                                                            Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
                 Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 4 of 124
Debtor 1    James Leslie Davis
Debtor 2    Barbara Anne Davis                                                                             Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
                  Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 5 of 124
Debtor 1    James Leslie Davis
Debtor 2    Barbara Anne Davis                                                                         Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
                 Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 6 of 124
Debtor 1    James Leslie Davis
Debtor 2    Barbara Anne Davis                                                                            Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                               individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.       Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.       State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you           50-99                                            5001-10,000                                   50,001-100,000
    owe?
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    to be?                                                                           $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ James Leslie Davis                                            /s/ Barbara Anne Davis
                                 James Leslie Davis                                                Barbara Anne Davis
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     May 30, 2019                                      Executed on     May 30, 2019
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
                Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 7 of 124
Debtor 1   James Leslie Davis
Debtor 2   Barbara Anne Davis                                                                             Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Ron D. Brown OBA                                               Date         May 30, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Ron D. Brown OBA 16352
                                Printed name

                                Brown Law Firm PC
                                Firm name

                                715 S. Elgin Ave.
                                Tulsa, OK 74120
                                Number, Street, City, State & ZIP Code

                                Contact phone     918-585-9500                               Email address         ron@ronbrownlaw.com
                                OBA 16352 OK
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
                   Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 8 of 124
 Fill in this information to identify your case:

 Debtor 1                   James Leslie Davis
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Barbara Anne Davis
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  NORTHERN DISTRICT OF OKLAHOMA

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             395,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              96,259.06

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             491,259.06

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             509,959.30

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $              37,973.02

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $          4,180,053.81


                                                                                                                                     Your total liabilities $             4,727,986.13


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $              11,742.89

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $              11,401.89

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
                Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 9 of 124
 Debtor 1      James Leslie Davis
 Debtor 2      Barbara Anne Davis                                                         Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $            37,973.02

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $            95,976.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $            133,949.02




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                  page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                  Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 10 of 124
 Fill in this information to identify your case and this filing:

 Debtor 1                    James Leslie Davis
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Barbara Anne Davis
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      NORTHERN DISTRICT OF OKLAHOMA

 Case number                                                                                                                                                     Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        4636 South 167th East Avenue                                                   Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Tulsa                             OK        74134-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $395,000.00                $395,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Joint tenant
        Tulsa                                                                          Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                Legal: Lot Thirty-Two (32), Block Nine 9, Trinity Creek II, a Subdivision of
                                                                                the City of Tulsa, Tulsa County, State of Oklahoma, according tot he
                                                                                recorded Plat thereof.


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $395,000.00

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 11 of 124
 Debtor 1        James Leslie Davis
 Debtor 2        Barbara Anne Davis                                                                                 Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Dodge                                     Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Charger                                         Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2015                                            Debtor 2 only
                                                                                                                              Current value of the     Current value of the
         Approximate mileage:                   40000                Debtor 1 and Debtor 2 only                               entire property?         portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                              $15,924.00                 $15,924.00
                                                                     (see instructions)



  3.2    Make:       Jeep                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Grand Cherokee                                  Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2016                                            Debtor 2 only                                            Current value of the     Current value of the
         Approximate mileage:                   38000                Debtor 1 and Debtor 2 only                               entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
         includes emission warranty
         claim-                                                      Check if this is community property                              $14,010.00                 $14,010.00
                                                                     (see instructions)



  3.3    Make:       Dodge                                     Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Ram 2500                                        Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2017                                            Debtor 2 only                                            Current value of the     Current value of the
         Approximate mileage:                 113000                 Debtor 1 and Debtor 2 only                               entire property?         portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                              $35,696.00                 $35,696.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $65,630.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Misc. Household Goods and Furnishings                                                                                         $10,000.00




Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 12 of 124
 Debtor 1       James Leslie Davis
 Debtor 2       Barbara Anne Davis                                                                  Case number (if known)

7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    One projector and screen, two televisions, two cell phones, one
                                    xbox, and two tablets.                                                                                       $1,500.00


                                    5 phones and 2 ipads
                                    (subject to installment agreeement with AT&T)                                                                $1,000.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                    Three sets of golf clubs                                                                                       $500.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      No
        Yes. Describe.....

                                    Three handguns                                                                                                 $600.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Clothing                                                                                                     $3,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    Misc. Jewelry Wedding band and ring                                                                            $250.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                    2 dogs                                                                                                             $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
        No
Official Form 106A/B                                                 Schedule A/B: Property                                                            page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 13 of 124
 Debtor 1          James Leslie Davis
 Debtor 2          Barbara Anne Davis                                                                                         Case number (if known)

        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                        $16,850.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Brokerage                               Rockwell Automation                                                   $91.87



                                              17.2.       Checking                                Simmons Bank                                                        $117.82



                                              17.3.       Checking                                Bank of America                                                         $0.90



                                              17.4.       Checking                                Bank of America                                                     $557.00



                                              17.5.       Business Checking Bank of America                                                                               $0.10



                                              17.6.       Business Checking Bank of America                                                                           $742.00



                                              17.7.       Checking                                Bank of America                                                         $0.12



                                              17.8.       Business Checking Bank of America                                                                               $0.81


                                                                            Stone Bank
                                              17.9.       Business Checking Finish Strong Business Account                                                            $194.30


                                              17.10
                                              .     Checking                                      Arvest                                                                  $0.00


                                              17.11
                                              .     Credit Union                                  Penfed Credit Union                                                     $4.00




Official Form 106A/B                                                                       Schedule A/B: Property                                                         page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
               Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 14 of 124
 Debtor 1        James Leslie Davis
 Debtor 2        Barbara Anne Davis                                                                   Case number (if known)


                                      17.12                                 Wells Fargo 529 account held for Debtor's
                                      .     529 account                     child.                                                  $1,302.14


                                      17.13                                 Wells Fargo 529 account held for Debtor's
                                      .     529 account                     child.                                                  $1,793.00


                                      17.14
                                      .     Savings                         Alliant                                                       $0.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                 Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                     % of ownership:

                                         Blind Spot, LLC
                                         This information provided on this non-filing
                                         entity is not designed to be a full disclosure of
                                         all of the company's assets, liabilities and
                                         transactions but is given for informational
                                         purposes.                                                          100          %                $0.00


                                         Finish Strong, LLC d/b/a Window Revolution
                                         d/b/a Parsons Blind Company d/b/a Jobsite
                                         Supply
                                         Arkansas company closed by Arkansas Tax
                                         Department. Value is given as 0 becuase
                                         liabilities exceed any assets. All assets are
                                         pledged first to Stone Bank and second to PBC
                                         Company. Owned by JL Davis and Sons LLC
                                         which is owned by debtors.
                                         This information provided on this non-filing
                                         entity is not designed to be a full disclosure of
                                         all of the company's assets, liabilities and
                                         transactions but is given for informational
                                         purposes.                                                          100          %                $0.00


                                         JL Davis & Sons, LLC
                                         Only asset is Finish Strong LLC, computer and
                                         misc. hand tools.
                                         This information provided on this non-filing
                                         entity is not designed to be a full disclosure of
                                         all of the company's assets, liabilities and
                                         transactions but is given for informational
                                         purposes. Owned by debtors 50/50.                                  100          %                $0.00




Official Form 106A/B                                                 Schedule A/B: Property                                               page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
               Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 15 of 124
 Debtor 1        James Leslie Davis
 Debtor 2        Barbara Anne Davis                                                                      Case number (if known)


                                         James L. Davis, LLC
                                         Shell company intended to be used for real
                                         estate commission, but the company never
                                         started.
                                         This information provided on this non-filing
                                         entity is not designed to be a full disclosure of
                                         all of the company's assets, liabilities and
                                         transactions but is given for informational
                                         purposes.                                                              100        %                         $0.00


                                         Klingler & Son, LLC
                                         This business was never initiated and the
                                         company has no assets or debt.
                                         This information provided on this non-filing
                                         entity is not designed to be a full disclosure of
                                         all of the company's assets, liabilities and
                                         transactions but is given for informational
                                         purposes.                                                              90         %                         $0.00


                                         The Banister Family Limited Partnership                                13         %                   Unknown


                                         JL Davis Enterprises, LLC
                                         shell company used to receive debtor's salary                          100        %                         $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                         Institution name:

                                      IRA                                Wells Fargo                                                               $25.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
      No
      Yes. .....................                              Institution name or individual:


                                      Rent Prepaid                       Sharon O'Keefe                                                        $1,450.00


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............        Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):



Official Form 106A/B                                                 Schedule A/B: Property                                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 16 of 124
 Debtor 1       James Leslie Davis
 Debtor 2       Barbara Anne Davis                                                                     Case number (if known)

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
      No
        Yes. Give specific information about them...

                                              Teacher's License for Oklahoma and Arkansas                                                           $0.00


 Money or property owed to you?                                                                                                  Current value of the
                                                                                                                                 portion you own?
                                                                                                                                 Do not deduct secured
                                                                                                                                 claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                Beneficiary:                        Surrender or refund
                                                                                                                                  value:

                                         State Farm home and vehicle insurance
                                         policy                                               Debtors                                               $0.00


                                         Genworth Term Life Insurance Policy
                                         $2,000,000 Death Benefits Only                       Debtor 2                                              $0.00


                                         Protective Life Term Life Insurance
                                         Policy $750,000 Death Benefits Only                  Debtor 1                                              $0.00


                                         American General Term Life Insurance
                                         Policy $3,250,000 Death Benefits Only                Debtor 2                                              $0.00




Official Form 106A/B                                                 Schedule A/B: Property                                                         page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 17 of 124
 Debtor 1        James Leslie Davis
 Debtor 2        Barbara Anne Davis                                                                                              Case number (if known)


                                             Protective Life Term Life Insurance
                                             Policy $750,000 Death Benefits Only                                      Debtor 2                                                    $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................            $6,279.06


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.

       Yes. Go to line 38.


                                                                                                                                                               Current value of the
                                                                                                                                                               portion you own?
                                                                                                                                                               Do not deduct secured
                                                                                                                                                               claims or exemptions.

38. Accounts receivable or commissions you already earned
        No
        Yes. Describe.....


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
      No
        Yes. Describe.....


                                        Leased Printer                                                                                                                      $5,000.00


                                        Dell Computer                                                                                                                       $2,000.00


                                        Four computers                                                                                                                        $500.00


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
        No
        Yes. Describe.....

Official Form 106A/B                                                           Schedule A/B: Property                                                                             page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
                Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 18 of 124
 Debtor 1         James Leslie Davis
 Debtor 2         Barbara Anne Davis                                                                                                    Case number (if known)


41. Inventory
        No
        Yes. Describe.....


42. Interests in partnerships or joint ventures
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                       % of ownership:


43. Customer lists, mailing lists, or other compilations
       No.
       Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?


                   No
                   Yes. Describe.....


44. Any business-related property you did not already list
        No
        Yes. Give specific information.........



 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................           $7,500.00

 Part 6:     Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
             If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                   $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................          $395,000.00
 56. Part 2: Total vehicles, line 5                                                                           $65,630.00
 57. Part 3: Total personal and household items, line 15                                                      $16,850.00
 58. Part 4: Total financial assets, line 36                                                                   $6,279.06
 59. Part 5: Total business-related property, line 45                                                          $7,500.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $96,259.06              Copy personal property total       $96,259.06

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                    $491,259.06


Official Form 106A/B                                                               Schedule A/B: Property                                                                        page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
                  Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 19 of 124
 Fill in this information to identify your case:

 Debtor 1                 James Leslie Davis
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Barbara Anne Davis
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OKLAHOMA

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      4636 South 167th East Avenue Tulsa,                            $395,000.00                                      100%     Okla. Stat. tit. 31, §§
      OK 74134 Tulsa County                                                                                                    1(A)(1),(2); Okla. Stat. tit. 31, §
      Legal: Lot Thirty-Two (32), Block                                                    100% of fair market value, up to    2
      Nine 9, Trinity Creek II, a Subdivision                                              any applicable statutory limit
      of the City of Tulsa, Tulsa County,
      State of Oklahoma, according tot he
      recorded Plat thereof.
      Line from Schedule A/B: 1.1

      2015 Dodge Charger 40000 miles                                  $15,924.00                                      100%     Okla. Stat. tit. 31, § 1(A)(13)
      Line from Schedule A/B: 3.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Misc. Household Goods and                                       $10,000.00                                      100%     Okla. Stat. tit. 31, § 1(A)(3)
      Furnishings
      Line from Schedule A/B: 6.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      One projector and screen, two                                    $1,500.00                                      100%     Okla. Stat. tit. 31, § 1(A)(3)
      televisions, two cell phones, one
      xbox, and two tablets.                                                               100% of fair market value, up to
      Line from Schedule A/B: 7.1                                                          any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 20 of 124
 Debtor 1    James Leslie Davis
 Debtor 2    Barbara Anne Davis                                                                          Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     5 phones and 2 ipads                                             $1,000.00                                  $1,000.00        Okla. Stat. tit. 31, § 1(A)(3)
     (subject to installment agreeement
     with AT&T)                                                                            100% of fair market value, up to
     Line from Schedule A/B: 7.2                                                           any applicable statutory limit

     Three handguns                                                      $600.00                                      100%        Okla. Stat. tit. 31, § 1(A)(14)
     Line from Schedule A/B: 10.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Clothing                                                         $3,000.00                                       100%        Okla. Stat. tit. 31, § 1(A)(7)
     Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Misc. Jewelry Wedding band and                                      $250.00                                      100%        Okla. Stat. tit. 31, § 1(A)(7)
     ring
     Line from Schedule A/B: 12.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Brokerage: Rockwell Automation                                       $91.87                                       75%        Okla. Stat. tit. 12, § 1171.1;
     Line from Schedule A/B: 17.1                                                                                                 Okla. Stat. tit. 31, § 1(A)(18)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Simmons Bank                                              $117.82                                       75%        Okla. Stat. tit. 12, § 1171.1;
     Line from Schedule A/B: 17.2                                                                                                 Okla. Stat. tit. 31, § 1(A)(18)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Bank of America                                              $0.90                                      75%        Okla. Stat. tit. 12, § 1171.1;
     Line from Schedule A/B: 17.3                                                                                                 Okla. Stat. tit. 31, § 1(A)(18)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Bank of America                                           $557.00                                       75%        Okla. Stat. tit. 12, § 1171.1;
     Line from Schedule A/B: 17.4                                                                                                 Okla. Stat. tit. 31, § 1(A)(18)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Bank of America                                              $0.12                                      75%        Okla. Stat. tit. 12, § 1171.1;
     Line from Schedule A/B: 17.7                                                                                                 Okla. Stat. tit. 31, § 1(A)(18)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Arvest                                                       $0.00                                      75%        Okla. Stat. tit. 12, § 1171.1;
     Line from Schedule A/B: 17.10                                                                                                Okla. Stat. tit. 31, § 1(A)(18)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Credit Union: Penfed Credit Union                                      $4.00                                      75%        Okla. Stat. tit. 12, § 1171.1;
     Line from Schedule A/B: 17.11                                                                                                Okla. Stat. tit. 31, § 1(A)(18)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 21 of 124
 Debtor 1    James Leslie Davis
 Debtor 2    Barbara Anne Davis                                                                          Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     529 account: Wells Fargo 529                                     $1,302.14                                       100%        Okla. Stat. tit. 31, § 1(A)(24)
     account held for Debtor's child.
     Line from Schedule A/B: 17.12                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit

     529 account: Wells Fargo 529                                     $1,793.00                                       100%        Okla. Stat. tit. 31, § 1(A)(24)
     account held for Debtor's child.
     Line from Schedule A/B: 17.13                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit

     Savings: Alliant                                                       $0.00                                     100%        Okla. Stat. tit. 12, § 1171.1;
     Line from Schedule A/B: 17.14                                                                                                Okla. Stat. tit. 31, § 1(A)(18)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: Wells Fargo                                                     $25.00                                      100%        Okla. Stat. tit. 31, § 1(A)(20)
     Line from Schedule A/B: 21.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Rent Prepaid: Sharon O'Keefe                                     $1,450.00                                       100%        Okla. Stat. tit. 31, § 1.1
     Line from Schedule A/B: 22.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Genworth Term Life Insurance Policy                                    $0.00                                     100%        Okla. Stat. tit. 36, § 2510
     $2,000,000 Death Benefits Only
     Beneficiary: Debtor 2                                                                 100% of fair market value, up to
     Line from Schedule A/B: 31.2                                                          any applicable statutory limit

     Protective Life Term Life Insurance                                    $0.00                                     100%        Okla. Stat. tit. 36, § 2510
     Policy $750,000 Death Benefits Only
     Beneficiary: Debtor 1                                                                 100% of fair market value, up to
     Line from Schedule A/B: 31.3                                                          any applicable statutory limit

     American General Term Life                                             $0.00                                     100%        Okla. Stat. tit. 36, § 2510
     Insurance Policy $3,250,000 Death
     Benefits Only                                                                         100% of fair market value, up to
     Beneficiary: Debtor 2                                                                 any applicable statutory limit
     Line from Schedule A/B: 31.4

     Protective Life Term Life Insurance                                    $0.00                                     100%        Okla. Stat. tit. 36, § 2510
     Policy $750,000 Death Benefits Only
     Beneficiary: Debtor 2                                                                 100% of fair market value, up to
     Line from Schedule A/B: 31.5                                                          any applicable statutory limit

     Dell Computer                                                    $2,000.00                                       100%        Okla. Stat. tit. 31, § 1(A)(3)
     Line from Schedule A/B: 39.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Four computers                                                      $500.00                                      100%        Okla. Stat. tit. 31, § 1(A)(3)
     Line from Schedule A/B: 39.3
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 22 of 124
 Debtor 1    James Leslie Davis
 Debtor 2    Barbara Anne Davis                                                                Case number (if known)

 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                            page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
                  Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 23 of 124
 Fill in this information to identify your case:

 Debtor 1                   James Leslie Davis
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Barbara Anne Davis
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OKLAHOMA

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Ally Financial                           Describe the property that secures the claim:                 $15,585.00               $15,924.00                     $0.00
         Creditor's Name                          2015 Dodge Charger 40000 miles

         Attn: Bankruptcy Dept
                                                  As of the date you file, the claim is: Check all that
         Po Box 380901                            apply.
         Bloomington, MN 55438                        Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   Purchase Money Security
       community debt

                                 Opened
                                 10/15 Last
 Date debt was incurred          Active 02/19              Last 4 digits of account number        0137




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 24 of 124

 Debtor 1 James Leslie Davis                                                                                  Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Barbara Anne Davis
               First Name                  Middle Name                      Last Name


 2.2     BB&T                                       Describe the property that secures the claim:                   $385,000.00        $395,000.00             $0.00
         Creditor's Name                            4636 South 167th East Avenue
                                                    Tulsa, OK 74134 Tulsa County
                                                    Legal: Lot Thirty-Two (32), Block
                                                    Nine 9, Trinity Creek II, a
                                                    Subdivision of the City of Tulsa,
                                                    Tulsa County, State of Oklahoma,
         In Care of Bankruptcy                      according tot he recorded Plat
         Dept                                       thereof.
                                                    As of the date you file, the claim is: Check all that
         Po Box 1847                                apply.
         Wilson, NC 27894                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Mortgage
       community debt

                                 Opened
                                 07/13 Last
 Date debt was incurred          Active 12/18                Last 4 digits of account number         0703


         Chrysler Financial/TD
 2.3                                                Describe the property that secures the claim:                    $38,993.00         $14,010.00     $24,983.00
         Auto
         Creditor's Name                            2016 Jeep Grand Cherokee 38000
         Attn: Bankruptcy                           miles
         Po Box 9223                                includes emission warranty claim-
                                                    As of the date you file, the claim is: Check all that
         Farmington Hills, MI                       apply.
         48333                                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Purchase Money Security
       community debt

                                 Opened
                                 10/16 Last
                                 Active
 Date debt was incurred          11/13/18                    Last 4 digits of account number         3535




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 25 of 124

 Debtor 1 James Leslie Davis                                                                                  Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Barbara Anne Davis
               First Name                  Middle Name                      Last Name


         Chrysler Financial/TD
 2.4                                                                                                                 $61,172.00        $35,696.00     $25,476.00
         Auto                                       Describe the property that secures the claim:
         Creditor's Name                            2017 Dodge Ram 2500 113000 miles
         Attn: Bankruptcy
         Po Box 9223
                                                    As of the date you file, the claim is: Check all that
         Farmington Hills, MI                       apply.
         48333                                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Purchase Money Security
       community debt

                                 Opened
                                 07/17 Last
 Date debt was incurred          Active 01/19                Last 4 digits of account number         1958


 2.5     Dell Business Credit                       Describe the property that secures the claim:                      $3,958.41        $2,000.00       $1,958.41
         Creditor's Name                            Dell Computer
         Payment Processing
         Center
                                                    As of the date you file, the claim is: Check all that
         PO Box 5275                                apply.
         Carol Stream, IL 60197                          Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Purchase Money Security
       community debt

 Date debt was incurred                                      Last 4 digits of account number         9017




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 26 of 124

 Debtor 1 James Leslie Davis                                                                                  Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Barbara Anne Davis
               First Name                  Middle Name                      Last Name


         Konica Minolta Business
 2.6                                                                                                                   $5,000.00           $5,000.00             $0.00
         Solutions USA                              Describe the property that secures the claim:
         Creditor's Name                            Leased Printer

                                                    As of the date you file, the claim is: Check all that
         100 Williams Drive                         apply.
         Ramsey, NJ 07446                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Purchase Money Security
       community debt

 Date debt was incurred          2017                        Last 4 digits of account number         7709

         Professional Business
 2.7                                                                                                                     $250.89          $10,000.00             $0.00
         Systems, Inc.                              Describe the property that secures the claim:
         Creditor's Name                            Two printers

                                                    As of the date you file, the claim is: Check all that
         PO Box 2730                                apply.
         Bentonville, AR 72712                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Lease to Own
       community debt

 Date debt was incurred                                      Last 4 digits of account number         6643


   Add the dollar value of your entries in Column A on this page. Write that number here:                                   $509,959.30
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                  $509,959.30

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                   Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 27 of 124
 Fill in this information to identify your case:

 Debtor 1                     James Leslie Davis
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Barbara Anne Davis
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                NORTHERN DISTRICT OF OKLAHOMA

 Case number
 (if known)                                                                                                                                           Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim       Priority             Nonpriority
                                                                                                                                          amount               amount
 2.1          Oklahoma Tax Commission                                Last 4 digits of account number       0005                 $343.35               $0.00             $343.35
              Priority Creditor's Name
              PO Box 269062                                          When was the debt incurred?
              Oklahoma City, OK 73126
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        Taxes




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              41068                                           Best Case Bankruptcy
                 Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 28 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                               Case number (if known)

 2.2        State of Arkansas                                        Last 4 digits of account number     4196                   $906.00                   $0.00               $906.00
            Priority Creditor's Name
            Department of Worforce Services                          When was the debt incurred?         2018
            PO Box 8007
            Little Rock, AR 72203
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                          Taxes

 2.3        State of Arkansas                                        Last 4 digits of account number     2SLS               $14,608.72                    $0.00          $14,608.72
            Priority Creditor's Name
            Sales and Use Tax Section                                When was the debt incurred?         2018
            PO Box 8092
            Little Rock, AR 72203
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                          Taxes

 2.4        State of Arkansas                                        Last 4 digits of account number     7WHW               $22,114.95                    $0.00          $22,114.95
            Priority Creditor's Name
            Witholding Tax Section                                   When was the debt incurred?         2018
            PO Box 9941
            Little Rock, AR 72203
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                          Taxes

 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more


Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 2 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
               Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 29 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                           Total claim

 4.1        AAA Cooper Transportation                                Last 4 digits of account number        9992                                                          $472.04
            Nonpriority Creditor's Name
            PO Box 935003                                            When was the debt incurred?
            Atlanta, GA 31193-5003
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
               Debtor 1 only                                            Contingent
               Debtor 2 only                                            Unliquidated
               Debtor 1 and Debtor 2 only                               Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                  Student loans
            debt                                                        Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims

               No                                                       Debts to pension or profit-sharing plans, and other similar debts

               Yes                                                      Other. Specify    Business Debt


 4.2        Aes/rbs Citizens Bank                                    Last 4 digits of account number        8800                                                     $47,081.00
            Nonpriority Creditor's Name
            Attn: Bankruptcy Dept                                                                           Opened 11/08/17 Last Active
            Po Box 2461                                              When was the debt incurred?            7/12/18
            Harrisburg, PA 17105
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
               Debtor 1 only                                            Contingent
               Debtor 2 only                                            Unliquidated
               Debtor 1 and Debtor 2 only                               Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                  Student loans
            debt                                                        Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims

               No                                                       Debts to pension or profit-sharing plans, and other similar debts

               Yes                                                      Other. Specify    Unsecured


 4.3        Alliant                                                  Last 4 digits of account number                                                                   Unknown
            Nonpriority Creditor's Name
            PO Box 66945                                             When was the debt incurred?
            Chicago, IL 60666-0945
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
               Debtor 1 only                                            Contingent
               Debtor 2 only                                            Unliquidated
               Debtor 1 and Debtor 2 only                               Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                  Student loans
            debt                                                        Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims

               No                                                       Debts to pension or profit-sharing plans, and other similar debts

               Yes                                                      Other. Specify    Credit card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 3 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 30 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.4      Alliant CU                                                 Last 4 digits of account number       5119                                             $8,303.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 09/17 Last Active
          Po Box 66945                                               When was the debt incurred?           1/08/19
          Chicago, IL 60666
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.5      Ally                                                       Last 4 digits of account number       4939                                             $2,073.37
          Nonpriority Creditor's Name
          PO Box 380903                                              When was the debt incurred?
          Minneapolis, MN 55438
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.6      AmTrust North America                                      Last 4 digits of account number       8354                                             $6,099.00
          Nonpriority Creditor's Name
          800 Superior Avenue East                                   When was the debt incurred?
          Cleveland, OH 44114
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 31 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.7      Arvest Bank                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          PO Box 799                                                 When was the debt incurred?
          Lowell, AR 72745-1670
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card


 4.8      AT&T                                                       Last 4 digits of account number       9519                                             $1,534.18
          Nonpriority Creditor's Name
          PO Box 5001                                                When was the debt incurred?
          Carol Stream, IL 60197-5001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.9      Bank Of America                                            Last 4 digits of account number       8618                                             $9,082.00
          Nonpriority Creditor's Name
          4909 Savarese Circle                                                                             Opened 10/13 Last Active
          Fl1-908-01-50                                              When was the debt incurred?           2/20/19
          Tampa, FL 33634
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 32 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.1
 0        Bank Of America                                            Last 4 digits of account number       1058                                           $21,580.00
          Nonpriority Creditor's Name
          Po Box 17054                                               When was the debt incurred?
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 1        Barr Credit Services, Inc.                                 Last 4 digits of account number       9947                                             $2,105.20
          Nonpriority Creditor's Name
          5151 E. Broadway Blvd                                      When was the debt incurred?
          Suite 800
          Tucson, AZ 85711
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.1
 2        Beall Barclay                                              Last 4 digits of account number       6691                                             $4,954.63
          Nonpriority Creditor's Name
          2005 West Elm Street                                       When was the debt incurred?
          Rogers, AR 72758
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 33 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.1
 3        Benton County Collector                                    Last 4 digits of account number       8758                                             Unknown
          Nonpriority Creditor's Name
          215 East Central Avenue                                    When was the debt incurred?
          Room 101
          Bentonville, AR 72712
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.1
 4        Blue Cross Blue Shield                                     Last 4 digits of account number       3215                                             Unknown
          Nonpriority Creditor's Name
          PO Box 3283                                                When was the debt incurred?
          Tulsa, OK 74102
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.1
 5        Capital One/Bass Pro Shops                                 Last 4 digits of account number       9010                                             $8,504.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 12/15 Last Active
          Po Box 30285                                               When was the debt incurred?           10/18
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 34 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.1
 6        Chase Card Services                                        Last 4 digits of account number       4203                                           $14,629.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 10/17 Last Active
          Po Box 15298                                               When was the debt incurred?           08/18
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 7        Chase Card Services                                        Last 4 digits of account number       8445                                           $15,466.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 08/01 Last Active
          Po Box 15298                                               When was the debt incurred?           10/18
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 8        Citibank/The Home Depot                                    Last 4 digits of account number       2130                                               $635.00
          Nonpriority Creditor's Name
                                                                                                           Opened 07/18 Last Active
          Po Box 6497                                                When was the debt incurred?           10/18
          Sioux Falls, SD 57117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Charge Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 35 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.1
 9        Citizens Bank                                              Last 4 digits of account number       8800                                           $48,799.45
          Nonpriority Creditor's Name
          PO Box 4140                                                When was the debt incurred?
          Farmington, NM 87499
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.2
 0        City of North Richland Hills                               Last 4 digits of account number                                                            $75.00
          Nonpriority Creditor's Name
          Phot Enforcement Customer                                  When was the debt incurred?
          Service Center
          PO Box 42034
          Phoenix, AZ 85080
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Traffic


 4.2
 1        CNK Computer Service                                       Last 4 digits of account number       919                                                $722.70
          Nonpriority Creditor's Name
          28 Rivercliff Road                                         When was the debt incurred?
          Rogers, AR 72756
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 36 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.2
 2        CNK Computer Service                                       Last 4 digits of account number       291                                                $531.27
          Nonpriority Creditor's Name
          28 Rivercliff Road                                         When was the debt incurred?
          Rogers, AR 72756
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.2
 3        Cox Communications                                         Last 4 digits of account number       8202                                             $6,331.21
          Nonpriority Creditor's Name
          PO Box 21039                                               When was the debt incurred?
          Tulsa, OK 74121-1039
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.2
 4        Cox Communications                                         Last 4 digits of account number       6903                                             $1,217.95
          Nonpriority Creditor's Name
          Attn: CSS                                                  When was the debt incurred?
          PO Box 248871
          Oklahoma City, OK 73124
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 37 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.2
 5        Culligan of NW Arkansas                                    Last 4 digits of account number       2568                                                 $70.67
          Nonpriority Creditor's Name
          305 Commercial Avenue                                      When was the debt incurred?
          PO Box 689
          Lowell, AR 72745
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.2      De Lage Landen Financial Services,
 6        Inc.                                                       Last 4 digits of account number       3209                                             $5,369.63
          Nonpriority Creditor's Name
          PO Box 41602                                               When was the debt incurred?
          Philadelphia, PA 19101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.2
 7        Discover Student Loans                                     Last 4 digits of account number       0135                                           $20,217.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 09/17 Last Active
          Po Box 30948                                               When was the debt incurred?           02/19
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 38 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.2
 8        Discover Student Loans                                     Last 4 digits of account number       0137                                           $17,572.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 01/18 Last Active
          Po Box 30948                                               When was the debt incurred?           2/06/19
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational
 4.2
 9        Discover Student Loans                                     Last 4 digits of account number       0136                                             $3,245.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 10/17 Last Active
          Po Box 30948                                               When was the debt incurred?           02/19
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational
 4.3
 0        Discover Student Loans                                     Last 4 digits of account number       0135                                           $10,693.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 09/17 Last Active
          Po Box 30948                                               When was the debt incurred?           2/24/19
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 39 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.3
 1        Discover Student Loans                                     Last 4 digits of account number       1000                                           $44,249.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 07/18 Last Active
          Po Box 30948                                               When was the debt incurred?           2/14/19
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational
 4.3
 2        Fedex                                                      Last 4 digits of account number       8771                                               $444.46
          Nonpriority Creditor's Name
          U.S. Collections Department                                When was the debt incurred?
          PO Box 660481
          Dallas, TX 75266
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.3
 3        FORA Financial                                             Last 4 digits of account number                                                      $66,381.00
          Nonpriority Creditor's Name
          519 8th Ave                                                When was the debt incurred?
          11th Floor
          New York, NY 10018
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 40 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.3
 4        Forest Hills Blvd. LLC                                     Last 4 digits of account number                                                        $1,500.00
          Nonpriority Creditor's Name
          PO Box 1035                                                When was the debt incurred?
          Siloam Springs, AR 72761-5000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.3
 5        General Services Administration                            Last 4 digits of account number       9141                                             $2,287.83
          Nonpriority Creditor's Name
          c/o USDA-OCFO                                              When was the debt incurred?
          FInancial Information Control
          Branch
          2300 Main Street, Ste 2SE
          Kansas City, MO 64108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.3
 6        Harris County Toll Road Authority                          Last 4 digits of account number                                                            $51.25
          Nonpriority Creditor's Name
          PO Box 4440                                                When was the debt incurred?
          Dept 9
          Houston, TX 77210
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debts




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 41 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.3
 7        Hillcrest HealthCare System                                Last 4 digits of account number       4696                                               $754.74
          Nonpriority Creditor's Name
          PO Box 1259                                                When was the debt incurred?
          Dept. # 144963
          Oaks, PA 19456
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.3
 8        Hunter Douglas                                             Last 4 digits of account number       4169                                           $14,812.48
          Nonpriority Creditor's Name
          One Hunter Douglas Drive                                   When was the debt incurred?
          Cumberland, MD 21502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.3
 9        Internet Domain Names Services                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          924 Bergen Avenue                                          When was the debt incurred?
          Suite 289
          Jersey City, NJ 07306-3018
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 42 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.4
 0        Jones, Gotcher & Bogan, PC                                 Last 4 digits of account number                                                          $875.00
          Nonpriority Creditor's Name
          15 East 5th St., Suite 3800                                When was the debt incurred?           2019
          Tulsa, OK 74103
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Attorney Contract


 4.4
 1        JP Technologies, LLC                                       Last 4 digits of account number       3417                                               $760.80
          Nonpriority Creditor's Name
          2909 Langford Road                                         When was the debt incurred?
          Suite #B-800
          Norcross, GA 30071
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.4
 2        Kabbage, Inc.                                              Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          730 Peachtree St. Suite 350                                When was the debt incurred?           2017
          Atlanta, GA 30308
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Line of Credit




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 16 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 43 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.4      Konica Minolta Business Solutions
 3        USA                                                        Last 4 digits of account number       7709                                               $225.55
          Nonpriority Creditor's Name
          100 Williams Drive                                         When was the debt incurred?
          Ramsey, NJ 07446
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.4
 4        Landmark, CPA                                              Last 4 digits of account number       2000                                                 $58.00
          Nonpriority Creditor's Name
          2003 South Horsebarn Road                                  When was the debt incurred?
          Suite 4
          Rogers, AR 72758
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.4
 5        Landmark, CPA                                              Last 4 digits of account number       7000                                               $565.92
          Nonpriority Creditor's Name
          2003 South Horsebarn Road                                  When was the debt incurred?
          Suite 4
          Rogers, AR 72758
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 17 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 44 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.4
 6        Landmark, CPA                                              Last 4 digits of account number       6000                                             $1,343.48
          Nonpriority Creditor's Name
          2003 South Horsebarn Road                                  When was the debt incurred?
          Suite 4
          Rogers, AR 72758
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.4
 7        Landmark, CPA                                              Last 4 digits of account number       3000                                             $7,264.79
          Nonpriority Creditor's Name
          2003 South Horsebarn Road                                  When was the debt incurred?
          Suite 4
          Rogers, AR 72758
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.4
 8        Lotus & Windoware, Inc.                                    Last 4 digits of account number       2657                                           $55,863.02
          Nonpriority Creditor's Name
          14450 Yorba Avenue                                         When was the debt incurred?
          Chino, CA 91710
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 18 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 45 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.4
 9        Marcus Lawn Service                                        Last 4 digits of account number                                                          $383.25
          Nonpriority Creditor's Name
          12926 Leonard Road                                         When was the debt incurred?
          Gravette, AR 72736
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.5
 0        Navy FCU                                                   Last 4 digits of account number       8366                                             $4,317.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 09/17 Last Active
          Po Box 3000                                                When was the debt incurred?           5/29/18
          Merrifield, VA 22119
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.5
 1        Nicole Emmel                                               Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          1430 East 140th Place                                      When was the debt incurred?
          Glenpool, OK 74033
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Other




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 19 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 46 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.5
 2        Norman International Dallas, LLC                           Last 4 digits of account number       4657                                               $371.22
          Nonpriority Creditor's Name
          1175 North Stemmons FWY                                    When was the debt incurred?
          Lewisville, TX 75067
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.5      Northeast Oklahoma Physician
 3        Network Inc                                                Last 4 digits of account number       1309                                                 $24.50
          Nonpriority Creditor's Name
          PO Box 871388                                              When was the debt incurred?
          Kansas City, MO 64187
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.5      Northeast Oklahoma Physician
 4        Network Inc                                                Last 4 digits of account number       9857                                                 $24.50
          Nonpriority Creditor's Name
          PO Box 871388                                              When was the debt incurred?
          Kansas City, MO 64187
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 20 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 47 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.5
 5        Office Depot Business Credit                               Last 4 digits of account number       5834                                             $1,207.79
          Nonpriority Creditor's Name
          Dept. 56-8407835834                                        When was the debt incurred?
          PO Box 78004
          Phoenix, AZ 85062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.5      Oklahoma Employment Security
 6        Commission                                                 Last 4 digits of account number       0027                                               $184.00
          Nonpriority Creditor's Name
          PO Box 52003                                               When was the debt incurred?
          Oklahoma City, OK 73152-2006
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Taxes


 4.5      Oklahoma Employment Security
 7        Commission                                                 Last 4 digits of account number       5115                                               $437.05
          Nonpriority Creditor's Name
          PO Box 52006                                               When was the debt incurred?
          Oklahoma City, OK 73152-2006
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Taxes




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 21 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 48 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.5
 8        Oklahoma Turnpike Authority                                Last 4 digits of account number       6515                                               $525.00
          Nonpriority Creditor's Name
          Enforcement Branch                                         When was the debt incurred?
          PO Box 960007
          Oklahoma City, OK 73136
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.5
 9        Pasadamo, Inc.                                             Last 4 digits of account number                                                          $700.00
          Nonpriority Creditor's Name
          PO Box 516                                                 When was the debt incurred?
          Farmington, AR 72730
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.6
 0        Pathology Laboratory Association                           Last 4 digits of account number       0766                                               $135.15
          Nonpriority Creditor's Name
          Dept. 2710                                                 When was the debt incurred?
          Tulsa, OK 74182
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 22 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 49 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.6
 1        Paychex Inc.                                               Last 4 digits of account number       9877                                             $1,269.85
          Nonpriority Creditor's Name
          Attention Bankruptcy Dept.                                 When was the debt incurred?
          225 Kenneth Drive, Suite 100
          Rochester, NY 14623
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.6
 2        Paychex Inc.                                               Last 4 digits of account number       9877                                               $923.71
          Nonpriority Creditor's Name
          Attention Bankruptcy Dept.                                 When was the debt incurred?
          225 Kenneth Drive, Suite 100
          Rochester, NY 14623
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.6      PBC Ventures LLC f/k/a Parsons
 3        Blind LLC                                                  Last 4 digits of account number                                                     $393,941.01
          Nonpriority Creditor's Name
          13317 N Highway 279                                        When was the debt incurred?
          Hiwasse, AR 72739
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 23 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 50 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.6
 4        Pentagon Federal Credit Union                              Last 4 digits of account number       3581                                           $15,815.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 09/17 Last Active
          Po Box 1432                                                When was the debt incurred?           08/18
          Alexandria, VA 22313
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.6
 5        QuarterSpot, Inc.                                          Last 4 digits of account number       8926                                           $95,568.43
          Nonpriority Creditor's Name
          c/o Parker, Simon & Kokolis, LLC                           When was the debt incurred?
          110 North Washington Street
          Suite 500
          Rockville, MD 20850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.6
 6        Regional Medical Laboratory, Inc.                          Last 4 digits of account number       8175                                                 $50.90
          Nonpriority Creditor's Name
          DEPT 2803                                                  When was the debt incurred?
          Tulsa, OK 74182-0001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 24 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 51 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.6
 7        Regus Management Group, LLC                                Last 4 digits of account number       8979                                             $5,152.26
          Nonpriority Creditor's Name
          PO Box 842456                                              When was the debt incurred?
          Dallas, TX 75284
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.6
 8        Republic Services #401                                     Last 4 digits of account number       3078                                               $870.32
          Nonpriority Creditor's Name
          PO Box 9001099                                             When was the debt incurred?
          Louisville, KY 40290-1099
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.6
 9        Richard Levin                                              Last 4 digits of account number       0001                                           $12,944.36
          Nonpriority Creditor's Name
          Hall & Estill                                              When was the debt incurred?
          320 South Boston
          Suite 200
          Tulsa, OK 74103
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 25 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 52 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.7
 0        Richard Levin                                              Last 4 digits of account number       0001                                             $9,491.47
          Nonpriority Creditor's Name
          Hall & Estill                                              When was the debt incurred?
          320 South Boston
          Suite 200
          Tulsa, OK 74103
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.7
 1        Richard Levin                                              Last 4 digits of account number       0001                                               $203.04
          Nonpriority Creditor's Name
          Hall & Estill                                              When was the debt incurred?
          320 South Boston
          Suite 200
          Tulsa, OK 74103
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.7
 2        Richard Levin                                              Last 4 digits of account number       0003                                               $729.00
          Nonpriority Creditor's Name
          Hall & Estill                                              When was the debt incurred?
          320 South Boston
          Suite 200
          Tulsa, OK 74103
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 26 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 53 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)


 4.7
 3        Richard Levin                                              Last 4 digits of account number       0004                                               $656.07
          Nonpriority Creditor's Name
          Hall & Estill                                              When was the debt incurred?
          320 South Boston
          Suite 200
          Tulsa, OK 74103
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.7
 4        Robert Half International                                  Last 4 digits of account number       3311                                             $2,014.11
          Nonpriority Creditor's Name
          c/o Allen Maxwell & Silver                                 When was the debt incurred?
          PO Box 540
          Fair Lawn, NJ 07410
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.7
 5        Security Bankcard Center, Inc.                             Last 4 digits of account number       2479                                           $21,239.51
          Nonpriority Creditor's Name
          PO Box 6139                                                When was the debt incurred?
          Norman, OK 73070
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 27 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 54 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.7
 6        Simmons Bank                                               Last 4 digits of account number       3494                                           $25,000.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 12/16 Last Active
          Po Box 7009                                                When was the debt incurred?           01/18
          Pine Bluff, AR 71611
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Line of Credit


 4.7
 7        Southwestern Electric Power                                Last 4 digits of account number       1738                                               $162.08
          Nonpriority Creditor's Name
          PO Box 371496                                              When was the debt incurred?
          Pittsburgh, PA 15250-7496
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.7
 8        Southwestern Electric Power                                Last 4 digits of account number       7916                                                 $73.83
          Nonpriority Creditor's Name
          PO Box 371496                                              When was the debt incurred?
          Pittsburgh, PA 15250-7496
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 28 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 55 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.7
 9        Spring Window Fashions, LLC                                Last 4 digits of account number       7313                                           $44,411.36
          Nonpriority Creditor's Name
          PO Box 945792                                              When was the debt incurred?
          Atlanta, GA 30394-5792
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.8
 0        St. John Broken Arrow                                      Last 4 digits of account number       7233                                             $1,811.12
          Nonpriority Creditor's Name
          Dept. 2752                                                 When was the debt incurred?
          Tulsa, OK 74182
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.8
 1        St. John Clinic                                            Last 4 digits of account number       7661                                                 $70.91
          Nonpriority Creditor's Name
          PO Box 14099                                               When was the debt incurred?
          Belfast, ME 04915
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 29 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 56 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.8
 2        St. John Physicians, Inc.                                  Last 4 digits of account number                                                          $308.75
          Nonpriority Creditor's Name
          Dept 334                                                   When was the debt incurred?
          PO Box 21228
          Tulsa, OK 74121-1228
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.8
 3        State Farm Bank                                            Last 4 digits of account number       9108                                             $9,713.00
          Nonpriority Creditor's Name
                                                                                                           Opened 09/17 Last Active
          PO Box 23025                                               When was the debt incurred?           8/09/18
          Columbus, GA 31902-3025
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.8
 4        Stone Bank                                                 Last 4 digits of account number       6023                                         $2,707,245.39
          Nonpriority Creditor's Name
          Three Financial Centre                                     When was the debt incurred?           12/16/2016
          900 South Shackleford Road
          Little Rock, AR 72211
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 30 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 57 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.8
 5        Stone Bank                                                 Last 4 digits of account number       5893                                          $179,762.08
          Nonpriority Creditor's Name
          Three Financial Centre                                     When was the debt incurred?           11/4/2016
          900 South Shackleford Road
          Little Rock, AR 72211
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.8
 6        Stone Bank                                                 Last 4 digits of account number       6403                                          $125,696.07
          Nonpriority Creditor's Name
          Three Financial Centre                                     When was the debt incurred?           3/24/2017
          900 South Shackleford Road
          Little Rock, AR 72211
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.8
 7        Surgical Associates, Inc                                   Last 4 digits of account number       8420                                               $327.95
          Nonpriority Creditor's Name
          PO Box 1545                                                When was the debt incurred?
          Lowell, AR 72745
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 31 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 58 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.8
 8        TD Auto Finance                                            Last 4 digits of account number       3535                                           $12,919.04
          Nonpriority Creditor's Name
          P.O. Box 9001865                                           When was the debt incurred?
          Louisville, KY 40290
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Repossession


 4.8
 9        Technology Insurance Company                               Last 4 digits of account number       3256                                               $435.00
          Nonpriority Creditor's Name
          800 Superior Avenue East                                   When was the debt incurred?
          21 Floor
          Cleveland, OH 44114
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.9      The Banister Family Limited
 0        Partnership                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          16 William Court                                           When was the debt incurred?
          Conway, AR 72032
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Other




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 32 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 59 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.9
 1        The Cincinnati Insurance Company                           Last 4 digits of account number       0998                                             $3,098.00
          Nonpriority Creditor's Name
          PO Box 145620                                              When was the debt incurred?
          Cincinnati, OH 45250-5620
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.9
 2        Timber Blind & Shutter                                     Last 4 digits of account number       1399                                             $4,066.36
          Nonpriority Creditor's Name
          800 E Elm Street                                           When was the debt incurred?
          McKinney, TX 75069
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.9
 3        Timmons Oil Company, Inc                                   Last 4 digits of account number       N003                                           $12,755.71
          Nonpriority Creditor's Name
          PO Box 691140                                              When was the debt incurred?
          Tulsa, OK 74169
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 33 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 60 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.9
 4        Toyota Financial Services                                  Last 4 digits of account number       0001                                           $10,554.23
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 07/18 Last Active
          Po Box 8026                                                When was the debt incurred?           12/31/18
          Cedar Rapids, IA 52409
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Repossession


 4.9
 5        Toyota Financial Services                                  Last 4 digits of account number       8879                                             $9,818.95
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?
          Po Box 8026
          Cedar Rapids, IA 52409
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Reposession


 4.9
 6        Trans Services, Inc.                                       Last 4 digits of account number       5639                                             $1,015.10
          Nonpriority Creditor's Name
          PO Box 13223                                               When was the debt incurred?           2/27/2018
          Overland Park, KS 66282-3223
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 34 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 61 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.9
 7        Trans Services, Inc.                                       Last 4 digits of account number       5760                                             $1,090.10
          Nonpriority Creditor's Name
          PO Box 13223                                               When was the debt incurred?           3/14/2018
          Overland Park, KS 66282-3223
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt


 4.9
 8        Trans Services, Inc.                                       Last 4 digits of account number       5760                                             $1,090.10
          Nonpriority Creditor's Name
          PO Box 13223                                               When was the debt incurred?
          Overland Park, KS 66282-3223
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.9      Trinity Creek Homeowners
 9        Association                                                Last 4 digits of account number       0101                                             $1,156.57
          Nonpriority Creditor's Name
          5630 S. Memorial Dr.                                       When was the debt incurred?
          Tulsa, OK 74145
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Other




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 35 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 62 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.1
 00       Tulsa County District Attorney                             Last 4 digits of account number                                                        $2,525.00
          Nonpriority Creditor's Name
          201 W. 5th St.                                             When was the debt incurred?           5/24/2019
          Ste 450
          Tulsa, OK 74103
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DUI Fines and Costs
              Yes                                                       Other. Specify   CM 2019-1917


 4.1
 01       Tulsa Radiology Associates, Inc                            Last 4 digits of account number       1082                                               $166.10
          Nonpriority Creditor's Name
          Dept No. 61, PO Box 21228                                  When was the debt incurred?
          Tulsa, OK 74121-1228
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.1
 02       TxTag                                                      Last 4 digits of account number       5154                                                   $7.14
          Nonpriority Creditor's Name
          PO Box 650749                                              When was the debt incurred?
          Dallas, TX 75265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Turnpike




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 36 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 63 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.1
 03       UDC, LLC                                                   Last 4 digits of account number       6848                                             Unknown
          Nonpriority Creditor's Name
          3460 Lotus Drive                                           When was the debt incurred?
          Suite 150
          Plano, TX 75075
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Debt Consolidation Payment


 4.1
 04       Verizon                                                    Last 4 digits of account number       0001                                               $170.27
          Nonpriority Creditor's Name
          PO Box 489                                                 When was the debt incurred?
          Newark, NJ 07101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.1
 05       Verliance                                                  Last 4 digits of account number       0873                                               $100.00
          Nonpriority Creditor's Name
          43406 Business Park Drive                                  When was the debt incurred?
          Temecula, CA 92590
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 37 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 64 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 4.1
 06        Watkins, Boyer, Gray & Curry, PLLC                        Last 4 digits of account number                                                                  $524.48
           Nonpriority Creditor's Name
           1106 West Poplar St                                       When was the debt incurred?           80881
           Rogers, AR 72756
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Account Control Systems, Inc.                                 Line 4.83 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 5300 Kings Island Drive                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Mason, OH 45040
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Alltran Financial, LP                                         Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 722929                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Houston, TX 77272
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Alltran Financial, LP                                         Line 4.94 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 722929                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Houston, TX 77272
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 AMCOL Systems, Inc.                                           Line 4.80 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 21625                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Columbia, SC 29221
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Barr Credit Services, Inc.                                    Line 4.96 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 5151 E. Broadway Blvd                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 800
 Tucson, AZ 85711
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Barr Credit Services, Inc.                                    Line 4.97 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 5151 E. Broadway Blvd                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 800
 Tucson, AZ 85711
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bethune & Associates                                          Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 14435 North 7th Street                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 201

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 38 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 65 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 Phoenix, AZ 85022
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Brennan & Clark                                               Line 4.61 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 721 East Madison Street                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 200
 Villa Park, IL 60181
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Brennan & Clark                                               Line 4.62 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 721 East Madison Street                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 200
 Villa Park, IL 60181
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Coast to Coast Financial Solutions                            Line 4.68 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 101 Hodencamp Road                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 120
 Thousand Oaks, CA 91360
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Corpotate Collection Services                                 Line 4.61 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 1500                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Henrietta, NY 14467
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Corpotate Collection Services                                 Line 4.62 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 1500                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Henrietta, NY 14467
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Crouch, Harwell, Fryar & Frener,                              Line 4.63 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PLLC                                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 111 Holcomb Street
 PO Box 1400
 Springdale, AR 72765
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Frost-Arnett Company                                          Line 4.82 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 198988                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Nashville, TN 37219-8988
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Latham, Steele, Lehman, Keele,                                Line 4.38 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Ratcliff,                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 1515 E 71st Street Ste 200
 Tulsa, OK 74136
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 McCarthy, Burgess & Wolff                                     Line 4.26 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 26000 Cannon Rd                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Cleveland, OH 44146
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 McCarthy, Burgess & Wolff                                     Line 4.23 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 26000 Cannon Rd                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Cleveland, OH 44146
                                                               Last 4 digits of account number


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 39 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 66 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Credit Management                                     Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 301030                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Los Angeles, CA 90030-1030
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Mountain States Comm. Collections,                            Line 4.38 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Inc.                                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 333 West Hampden Avenue
 Suite 80
 Englewood, CO 80110
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Municipal Services Bureau                                     Line 4.58 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 16755                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Austin, TX 78761-6755
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 R1 Medical Financial Solutions                                Line 4.80 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 42008                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85080-2008
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Revenue Systems, Inc.                                         Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 15257                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Clearwater, FL 33766-5257
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Robert W. Johnson                                             Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 9118 Third Avenue                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Brooklyn, NY 11209
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Sayer Law Group                                               Line 4.50 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 925 E. 4th Street                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Waterloo, IA 50703
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Security National Insurance                                   Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Company                                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 800 Superior East Avenue
 21st Floor
 Bentonville, AR 72712
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Stillman Law Office, LLC                                      Line 4.19 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 50 Tower Office Park                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Woburn, MA 01801
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Synter Resources Group                                        Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 63247                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 North Charleston, SC 29419
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 TAB Services                                                  Line 4.101 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 2448 E 81st St                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 4700
 Tulsa, OK 74137-4250

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 40 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 67 of 124
 Debtor 1 James Leslie Davis
 Debtor 2 Barbara Anne Davis                                                                             Case number (if known)

                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 The Commercial Collection Corp. of                            Line 4.61 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 NY                                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 34 Seymour Street
 Tonawanda, NY 14150
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 The Commercial Collection Corp. of                            Line 4.62 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 NY                                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 34 Seymour Street
 Tonawanda, NY 14150
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Transworld Systems                                            Line 4.32 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 17212                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Wilmington, DE 19850
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 UHG I LLC                                                     Line 4.64 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 6400 Sheridan Drive                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 138
 Buffalo, NY 14221
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                    37,973.02
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                         0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                         0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                    37,973.02

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                    95,976.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                4,084,077.81

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                4,180,053.81




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 41 of 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                  Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 68 of 124
 Fill in this information to identify your case:

 Debtor 1                  James Leslie Davis
                           First Name                         Middle Name            Last Name

 Debtor 2                  Barbara Anne Davis
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               NORTHERN DISTRICT OF OKLAHOMA

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       AT&T                                                                       Two year cell phone contract renewed February 2019.
               PO Box 5001
               Carol Stream, IL 60197-5001

     2.2       Konica Minolta Business Solutions USA                                      Four year maintenance and service contract for business
               100 Williams Drive                                                         printer signed 3/30/2018.
               Ramsey, NJ 07446

     2.3       Sharon O'Keefe                                                             One year apartment rental contract signed January 25,
               6809 Sierra Madre Dr.                                                      2019
               Fort Worth, TX 76179




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                  Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 69 of 124
 Fill in this information to identify your case:

 Debtor 1                     James Leslie Davis
                              First Name                          Middle Name          Last Name

 Debtor 2                     Barbara Anne Davis
 (Spouse if, filing)          First Name                          Middle Name          Last Name


 United States Bankruptcy Court for the:                   NORTHERN DISTRICT OF OKLAHOMA

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                            12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                       No
                       Yes.


                         In which community state or territory did you live?           -NONE-          . Fill in the name and current address of that person.


                         Name of your spouse, former spouse, or legal equivalent
                         Number, Street, City, State & Zip Code

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:


    3.1         Blind Spot, LLC                                                                          Schedule D, line
                13427 North Highway 279                                                                  Schedule E/F, line  4.63
                Hiwasse, AR 72739
                                                                                                         Schedule G
                                                                                                       PBC Ventures LLC f/k/a Parsons Blind LLC



    3.2         Blind Spot, LLC                                                                          Schedule D, line
                13427 North Highway 279                                                                  Schedule E/F, line         4.44
                Hiwasse, AR 72739
                                                                                                         Schedule G
                                                                                                       Landmark, CPA




Official Form 106H                                                                 Schedule H: Your Codebtors                                    Page 1 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 70 of 124

              James Leslie Davis
 Debtor 1 Barbara Anne Davis                                                        Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.3      Blind Spot, LLC                                                               Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line 4.13
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Benton County Collector



    3.4      Blind Spot, LLC                                                               Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line  4.55
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Office Depot Business Credit



    3.5      Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line    4.33
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         FORA Financial



    3.6      Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line    4.84
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Stone Bank



    3.7      Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line    4.76
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Simmons Bank



    3.8      Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line    4.85
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Stone Bank



    3.9      Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line    4.86
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Stone Bank



    3.10     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line    4.96
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Trans Services, Inc.




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 2 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 71 of 124

              James Leslie Davis
 Debtor 1 Barbara Anne Davis                                                        Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.11     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line    4.97
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Trans Services, Inc.



    3.12     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line  4.43
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Konica Minolta Business Solutions USA



    3.13     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line    4.61
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Paychex Inc.



    3.14     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line    2.2
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         State of Arkansas



    3.15     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line  4.63
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         PBC Ventures LLC f/k/a Parsons Blind LLC



    3.16     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line 2.1
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Oklahoma Tax Commission



    3.17     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line    2.3
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         State of Arkansas



    3.18     Finish Strong, LLC                                                             Schedule D, line
             13427 North Highway 279                                                        Schedule E/F, line   4.5
             Hiwasse, AR 72739
                                                                                            Schedule G
                                                                                         Ally




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 3 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 72 of 124

              James Leslie Davis
 Debtor 1 Barbara Anne Davis                                                        Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.19     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line  4.55
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Office Depot Business Credit



    3.20     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line  4.68
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Republic Services #401



    3.21     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line  4.25
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Culligan of NW Arkansas



    3.22     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line 4.75
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Security Bankcard Center, Inc.



    3.23     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line    4.11
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Barr Credit Services, Inc.



    3.24     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line    4.38
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Hunter Douglas



    3.25     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line   4.95
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Toyota Financial Services



    3.26     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line 4.26
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         De Lage Landen Financial Services, Inc.




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 4 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 73 of 124

              James Leslie Davis
 Debtor 1 Barbara Anne Davis                                                        Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.27     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line 4.23
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Cox Communications



    3.28     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line   4.94
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Toyota Financial Services



    3.29     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line 4.48
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Lotus & Windoware, Inc.



    3.30     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line 4.93
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Timmons Oil Company, Inc



    3.31     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line  4.52
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Norman International Dallas, LLC



    3.32     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line    4.98
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Trans Services, Inc.



    3.33     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line 4.6
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         AmTrust North America



    3.34     Finish Strong, LLC                                                            Schedule D, line   2.7
             13427 North Highway 279                                                       Schedule E/F, line
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Professional Business Systems, Inc.




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 5 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 74 of 124

              James Leslie Davis
 Debtor 1 Barbara Anne Davis                                                        Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.35     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line 4.24
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Cox Communications



    3.36     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line 4.21
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         CNK Computer Service



    3.37     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line 4.22
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         CNK Computer Service



    3.38     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line    4.105
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Verliance



    3.39     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line 4.79
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Spring Window Fashions, LLC



    3.40     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line   4.34
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Forest Hills Blvd. LLC



    3.41     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line  4.77
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Southwestern Electric Power



    3.42     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line 4.89
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Technology Insurance Company




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 6 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 75 of 124

              James Leslie Davis
 Debtor 1 Barbara Anne Davis                                                        Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.43     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line    4.104
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Verizon



    3.44     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line    4.47
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Landmark, CPA



    3.45     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line    4.12
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Beall Barclay



    3.46     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line    4.65
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         QuarterSpot, Inc.



    3.47     Finish Strong, LLC                                                            Schedule D, line   2.5
             13427 North Highway 279                                                       Schedule E/F, line
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Dell Business Credit



    3.48     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line 4.57
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Oklahoma Employment Security Commission



    3.49     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line  4.78
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Southwestern Electric Power



    3.50     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line    4.62
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Paychex Inc.




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 7 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 76 of 124

              James Leslie Davis
 Debtor 1 Barbara Anne Davis                                                        Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.51     Finish Strong, LLC                                                            Schedule D, line   2.6
             13427 North Highway 279                                                       Schedule E/F, line
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Konica Minolta Business Solutions USA



    3.52     Finish Strong, LLC                                                            Schedule D, line
             13427 North Highway 279                                                       Schedule E/F, line    4.42
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Kabbage, Inc.



    3.53     James L Davis, LLC                                                            Schedule D, line
             4636 South 167th East Avenue                                                  Schedule E/F, line    4.45
             Tulsa, OK 74134
                                                                                           Schedule G
                                                                                         Landmark, CPA



    3.54     JL Davis & Sons LLC                                                           Schedule D, line
             4636 South 167th East Ave                                                     Schedule E/F, line    4.84
             Tulsa, OK 74134
                                                                                           Schedule G
                                                                                         Stone Bank



    3.55     JL Davis & Sons LLC                                                           Schedule D, line
             4636 South 167th East Ave                                                     Schedule E/F, line    4.46
             Tulsa, OK 74134
                                                                                           Schedule G
                                                                                         Landmark, CPA



    3.56     JL Davis & Sons LLC                                                           Schedule D, line
             4636 South 167th East Ave                                                     Schedule E/F, line  4.106
             Tulsa, OK 74134
                                                                                           Schedule G
                                                                                         Watkins, Boyer, Gray & Curry, PLLC



    3.57     JL Davis & Sons LLC                                                           Schedule D, line
             4636 South 167th East Ave                                                     Schedule E/F, line  4.36
             Tulsa, OK 74134
                                                                                           Schedule G
                                                                                         Harris County Toll Road Authority



    3.58     JL Davis & Sons LLC                                                           Schedule D, line
             4636 South 167th East Ave                                                     Schedule E/F, line   4.14
             Tulsa, OK 74134
                                                                                           Schedule G
                                                                                         Blue Cross Blue Shield




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 8 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 77 of 124

              James Leslie Davis
 Debtor 1 Barbara Anne Davis                                                        Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.59     JL Davis & Sons LLC                                                           Schedule D, line
             4636 South 167th East Ave                                                     Schedule E/F, line 4.56
             Tulsa, OK 74134
                                                                                           Schedule G
                                                                                         Oklahoma Employment Security Commission



    3.60     Jobsite Supply, LLC                                                           Schedule D, line
             75 N. East Avenue                                                             Schedule E/F, line  4.55
             Suite 402
                                                                                           Schedule G
             Fayetteville, AR 72701
                                                                                         Office Depot Business Credit



    3.61     Jobsite Supply, LLC                                                           Schedule D, line
             75 N. East Avenue                                                             Schedule E/F, line  4.25
             Suite 402
                                                                                           Schedule G
             Fayetteville, AR 72701
                                                                                         Culligan of NW Arkansas



    3.62     Jobsite Supply, LLC                                                           Schedule D, line
             75 N. East Avenue                                                             Schedule E/F, line    4.69
             Suite 402
                                                                                           Schedule G
             Fayetteville, AR 72701
                                                                                         Richard Levin



    3.63     Jobsite Supply, LLC                                                           Schedule D, line
             75 N. East Avenue                                                             Schedule E/F, line 4.67
             Suite 402
                                                                                           Schedule G
             Fayetteville, AR 72701
                                                                                         Regus Management Group, LLC



    3.64     Jobsite Supply, LLC                                                           Schedule D, line
             75 N. East Avenue                                                             Schedule E/F, line 4.93
             Suite 402
                                                                                           Schedule G
             Fayetteville, AR 72701
                                                                                         Timmons Oil Company, Inc



    3.65     Jobsite Supply, LLC                                                           Schedule D, line
             75 N. East Avenue                                                             Schedule E/F, line    4.59
             Suite 402
                                                                                           Schedule G
             Fayetteville, AR 72701
                                                                                         Pasadamo, Inc.




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 9 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 78 of 124

              James Leslie Davis
 Debtor 1 Barbara Anne Davis                                                        Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.66     Jobsite Supply, LLC                                                           Schedule D, line
             75 N. East Avenue                                                             Schedule E/F, line  4.91
             Suite 402
                                                                                           Schedule G
             Fayetteville, AR 72701
                                                                                         The Cincinnati Insurance Company



    3.67     Jobsite Supply, LLC                                                           Schedule D, line
             75 N. East Avenue                                                             Schedule E/F, line    4.65
             Suite 402
                                                                                           Schedule G
             Fayetteville, AR 72701
                                                                                         QuarterSpot, Inc.



    3.68     Jobsite Supply, LLC                                                           Schedule D, line
             75 N. East Avenue                                                             Schedule E/F, line    4.71
             Suite 402
                                                                                           Schedule G
             Fayetteville, AR 72701
                                                                                         Richard Levin



    3.69     Jobsite Supply, LLC                                                           Schedule D, line
             75 N. East Avenue                                                             Schedule E/F, line    4.72
             Suite 402
                                                                                           Schedule G
             Fayetteville, AR 72701
                                                                                         Richard Levin



    3.70     Jobsite Supply, LLC                                                           Schedule D, line
             75 N. East Avenue                                                             Schedule E/F, line    4.73
             Suite 402
                                                                                           Schedule G
             Fayetteville, AR 72701
                                                                                         Richard Levin



    3.71     Mark C. Davis                                                                 Schedule D, line
             6809 Sierra Madre Drive                                                       Schedule E/F, line 4.54
             Fort Worth, TX 76179
                                                                                           Schedule G
                                                                                         Northeast Oklahoma Physician Network Inc



    3.72     Mark C. Davis                                                                 Schedule D, line
             6809 Sierra Madre Drive                                                       Schedule E/F, line 4.27
             Fort Worth, TX 76179
                                                                                           Schedule G
                                                                                         Discover Student Loans




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 10 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 79 of 124

              James Leslie Davis
 Debtor 1 Barbara Anne Davis                                                        Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.73     Mark C. Davis                                                                  Schedule D, line
             6809 Sierra Madre Drive                                                        Schedule E/F, line   4.81
             Fort Worth, TX 76179
                                                                                            Schedule G
                                                                                         St. John Clinic



    3.74     Parsons Blind Company                                                         Schedule D, line
             PO Box 87                                                                     Schedule E/F, line 4.75
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Security Bankcard Center, Inc.



    3.75     Parsons Blind Company                                                         Schedule D, line
             PO Box 87                                                                     Schedule E/F, line  4.55
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Office Depot Business Credit



    3.76     Parsons Blind Company                                                         Schedule D, line
             PO Box 87                                                                     Schedule E/F, line  4.68
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Republic Services #401



    3.77     Parsons Blind Company                                                         Schedule D, line
             PO Box 87                                                                     Schedule E/F, line    4.38
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Hunter Douglas



    3.78     Parsons Blind Company                                                         Schedule D, line
             PO Box 87                                                                     Schedule E/F, line    4.33
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         FORA Financial



    3.79     Parsons Blind Company                                                         Schedule D, line
             PO Box 87                                                                     Schedule E/F, line   4.92
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Timber Blind & Shutter



    3.80     Parsons Blind Company                                                         Schedule D, line
             PO Box 87                                                                     Schedule E/F, line    4.98
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Trans Services, Inc.




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 11 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 80 of 124

              James Leslie Davis
 Debtor 1 Barbara Anne Davis                                                        Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.81     Parsons Blind Company                                                         Schedule D, line
             PO Box 87                                                                     Schedule E/F, line 4.6
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         AmTrust North America



    3.82     Parsons Blind Company                                                         Schedule D, line
             PO Box 87                                                                     Schedule E/F, line    4.32
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Fedex



    3.83     Parsons Blind Company                                                         Schedule D, line
             PO Box 87                                                                     Schedule E/F, line 4.24
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Cox Communications



    3.84     Parsons Blind Company                                                         Schedule D, line
             PO Box 87                                                                     Schedule E/F, line   4.34
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Forest Hills Blvd. LLC



    3.85     Parsons Blind Company                                                         Schedule D, line
             PO Box 87                                                                     Schedule E/F, line 4.89
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Technology Insurance Company



    3.86     Parsons Blind Company                                                         Schedule D, line
             PO Box 87                                                                     Schedule E/F, line    4.47
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Landmark, CPA



    3.87     Parsons Blind Company                                                         Schedule D, line
             PO Box 87                                                                     Schedule E/F, line    4.12
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Beall Barclay



    3.88     Parsons Blind Company                                                         Schedule D, line
             PO Box 87                                                                     Schedule E/F, line    4.65
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         QuarterSpot, Inc.




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 12 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 81 of 124

              James Leslie Davis
 Debtor 1 Barbara Anne Davis                                                        Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.89     Parsons Blind Company                                                         Schedule D, line
             PO Box 87                                                                     Schedule E/F, line   4.74
             Hiwasse, AR 72739
                                                                                           Schedule G
                                                                                         Robert Half International



    3.90     Window Revolution                                                             Schedule D, line
             1202 NE McClain Road                                                          Schedule E/F, line  4.55
             Bentonville, AR 72712
                                                                                           Schedule G
                                                                                         Office Depot Business Credit



    3.91     Window Revolution                                                             Schedule D, line
             1202 NE McClain Road                                                          Schedule E/F, line  4.68
             Bentonville, AR 72712
                                                                                           Schedule G
                                                                                         Republic Services #401



    3.92     Window Revolution                                                             Schedule D, line
             1202 NE McClain Road                                                          Schedule E/F, line  4.25
             Bentonville, AR 72712
                                                                                           Schedule G
                                                                                         Culligan of NW Arkansas



    3.93     Window Revolution                                                             Schedule D, line
             1202 NE McClain Road                                                          Schedule E/F, line    4.70
             Bentonville, AR 72712
                                                                                           Schedule G
                                                                                         Richard Levin



    3.94     Window Revolution                                                             Schedule D, line
             1202 NE McClain Road                                                          Schedule E/F, line  4.43
             Bentonville, AR 72712
                                                                                           Schedule G
                                                                                         Konica Minolta Business Solutions USA



    3.95     Window Revolution                                                             Schedule D, line
             1202 NE McClain Road                                                          Schedule E/F, line    4.33
             Bentonville, AR 72712
                                                                                           Schedule G
                                                                                         FORA Financial



    3.96     Window Revolution                                                             Schedule D, line
             1202 NE McClain Road                                                          Schedule E/F, line 4.1
             Bentonville, AR 72712
                                                                                           Schedule G
                                                                                         AAA Cooper Transportation




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 13 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 82 of 124

              James Leslie Davis
 Debtor 1 Barbara Anne Davis                                                        Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.97     Window Revolution                                                             Schedule D, line
             1202 NE McClain Road                                                          Schedule E/F, line 4.93
             Bentonville, AR 72712
                                                                                           Schedule G
                                                                                         Timmons Oil Company, Inc



    3.98     Window Revolution                                                             Schedule D, line
             1202 NE McClain Road                                                          Schedule E/F, line    4.59
             Bentonville, AR 72712
                                                                                           Schedule G
                                                                                         Pasadamo, Inc.



    3.99     Window Revolution                                                             Schedule D, line
             1202 NE McClain Road                                                          Schedule E/F, line    4.105
             Bentonville, AR 72712
                                                                                           Schedule G
                                                                                         Verliance



    3.10     Window Revolution                                                             Schedule D, line
    0        1202 NE McClain Road                                                          Schedule E/F, line 4.41
             Bentonville, AR 72712
                                                                                           Schedule G
                                                                                         JP Technologies, LLC



    3.10     Window Revolution                                                             Schedule D, line
    1        1202 NE McClain Road                                                          Schedule E/F, line   4.34
             Bentonville, AR 72712
                                                                                           Schedule G
                                                                                         Forest Hills Blvd. LLC



    3.10     Window Revolution                                                             Schedule D, line
    2        1202 NE McClain Road                                                          Schedule E/F, line  4.91
             Bentonville, AR 72712
                                                                                           Schedule G
                                                                                         The Cincinnati Insurance Company



    3.10     Window Revolution                                                             Schedule D, line
    3        1202 NE McClain Road                                                          Schedule E/F, line 4.49
             Bentonville, AR 72712
                                                                                           Schedule G
                                                                                         Marcus Lawn Service



    3.10     Window Revolution                                                             Schedule D, line
    4        1202 NE McClain Road                                                          Schedule E/F, line   4.74
             Bentonville, AR 72712
                                                                                           Schedule G
                                                                                         Robert Half International




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 14 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 83 of 124

              James Leslie Davis
 Debtor 1 Barbara Anne Davis                                                        Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.10     Window Revolution                                                             Schedule D, line
    5        1202 NE McClain Road                                                          Schedule E/F, line    4.71
             Bentonville, AR 72712
                                                                                           Schedule G
                                                                                         Richard Levin



    3.10     Window Revolution                                                             Schedule D, line
    6        1202 NE McClain Road                                                          Schedule E/F, line    4.72
             Bentonville, AR 72712
                                                                                           Schedule G
                                                                                         Richard Levin



    3.10     Window Revolution                                                             Schedule D, line
    7        1202 NE McClain Road                                                          Schedule E/F, line    4.73
             Bentonville, AR 72712
                                                                                           Schedule G
                                                                                         Richard Levin



    3.10     Window Revolution                                                             Schedule D, line
    8        1202 NE McClain Road                                                          Schedule E/F, line  4.78
             Bentonville, AR 72712
                                                                                           Schedule G
                                                                                         Southwestern Electric Power



    3.10     Window Revolution                                                             Schedule D, line   2.6
    9        1202 NE McClain Road                                                          Schedule E/F, line
             Bentonville, AR 72712
                                                                                           Schedule G
                                                                                         Konica Minolta Business Solutions USA



    3.11     Finish Strong, LLC                                                            Schedule D, line
    0        13427 North Highway 279                                                       Schedule E/F, line
             Hiwasse, AR 72739
                                                                                           Schedule G     2.2
                                                                                         Konica Minolta Business Solutions USA



    3.11     Window Revolution                                                             Schedule D, line
    1        1202 NE McClain Road                                                          Schedule E/F, line
             Bentonville, AR 72712
                                                                                           Schedule G     2.2
                                                                                         Konica Minolta Business Solutions USA




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 15 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                 Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 84 of 124



Fill in this information to identify your case:

Debtor 1                      James Leslie Davis

Debtor 2                      Barbara Anne Davis
(Spouse, if filing)

United States Bankruptcy Court for the:       NORTHERN DISTRICT OF OKLAHOMA

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                                                   Manufacturer's Contractor
       Include part-time, seasonal, or       Occupation            1099                                       Teacher
       self-employed work.
                                                                   Convergent Concrete
       Occupation may include student        Employer's name       Technologies                               Broken Arrow Public Schools
       or homemaker, if it applies.
                                             Employer's address
                                                                   6809 Sierra Madre Drive                    701 South Main Street
                                                                   Fort Worth, TX 76179                       Broken Arrow, OK 74012

                                             How long employed there?         5 Months                                 8 Months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $             0.00     $          4,275.74

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $          0.00            $    4,275.74




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
            Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 85 of 124


Debtor 1   James Leslie Davis
Debtor 2   Barbara Anne Davis                                                                    Case number (if known)



                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $         4,275.74

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $           582.85
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $             0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $             0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $             0.00
     5e.    Insurance                                                                     5e.        $              0.00     $             0.00
     5f.    Domestic support obligations                                                  5f.        $              0.00     $             0.00
     5g.    Union dues                                                                    5g.        $              0.00     $             0.00
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $             0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $           582.85
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $        3,692.89
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $      8,050.00         $                0.00
     8b. Interest and dividends                                                           8b.        $          0.00         $                0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00     $                0.00
     8d. Unemployment compensation                                                        8d.        $              0.00     $                0.00
     8e. Social Security                                                                  8e.        $              0.00     $                0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                  0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $                  0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                  0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          8,050.00         $                 0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              8,050.00 + $         3,692.89 = $           11,742.89
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                      0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.    $          11,742.89
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                         page 2
            Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 86 of 124



Fill in this information to identify your case:

Debtor 1                 James Leslie Davis                                                                Check if this is:
                                                                                                               An amended filing
Debtor 2                 Barbara Anne Davis                                                                    A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   NORTHERN DISTRICT OF OKLAHOMA                                              MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Son                                  19                   Yes
                                                                                                                                             No
                                                                                   Son                                  20                   Yes
                                                                                                                                             No
                                                                                   Son                                  22                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             3,003.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                              0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                              0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            100.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             75.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                              0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
           Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 87 of 124


Debtor 1     James Leslie Davis
Debtor 2     Barbara Anne Davis                                                                        Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 250.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 119.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 115.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                800.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                200.00
10.   Personal care products and services                                                    10. $                                                 100.00
11.   Medical and dental expenses                                                            11. $                                                 150.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 200.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 100.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                 764.00
      15b. Health insurance                                                                15b. $                                               2,180.00
      15c. Vehicle insurance                                                               15c. $                                                 880.00
      15d. Other insurance. Specify:                                                       15d. $                                                   0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                 772.00
      17b. Car payments for Vehicle 2                                                      17b. $                                               1,124.00
      17c. Other. Specify: Car Payments for Vehicle 3                                      17c. $                                                 469.89
      17d. Other. Specify:                                                                 17d. $                                                   0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                      11,401.89
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                      11,401.89
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                              11,742.89
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                             11,401.89

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 341.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                  Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 88 of 124




 Fill in this information to identify your case:

 Debtor 1                    James Leslie Davis
                             First Name                     Middle Name             Last Name

 Debtor 2                    Barbara Anne Davis
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OKLAHOMA

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ James Leslie Davis                                                    X   /s/ Barbara Anne Davis
              James Leslie Davis                                                        Barbara Anne Davis
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       May 30, 2019                                                   Date    May 30, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                  Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 89 of 124



 Fill in this information to identify your case:

 Debtor 1                  James Leslie Davis
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Barbara Anne Davis
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OKLAHOMA

 Case number
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                 Wages, commissions,                       $50,000.00            Wages, commissions,                $18,306.00
 the date you filed for bankruptcy:                bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 90 of 124
 Debtor 1      James Leslie Davis
 Debtor 2      Barbara Anne Davis                                                                          Case number (if known)


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income         Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.     (before deductions
                                                                                    exclusions)                                              and exclusions)

 For last calendar year:                              Wages, commissions,                       $22,692.31            Wages, commissions,            $7,307.71
 (January 1 to December 31, 2018 )
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


                                                      Wages, commissions,                         Unknown            Wages, commissions,                   $0.00
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For the calendar year before that:                   Wages, commissions,                      $151,055.00           Wages, commissions,                   $0.00
 (January 1 to December 31, 2017 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


                                                      Wages, commissions,                         $5,606.00          Wages, commissions,                   $0.00
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income         Gross income
                                                   Describe below.                  each source                    Describe below.           (before deductions
                                                                                    (before deductions and                                   and exclusions)
                                                                                    exclusions)
 For last calendar year:                           IRA Distributions                            $44,000.00
 (January 1 to December 31, 2018 )


                                                   Janice Bannister                             $15,000.00

                                                   Carolyn Allen                                  $5,000.00

 For the calendar year before that:                Other                                          $5,606.00
 (January 1 to December 31, 2017 )


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 91 of 124
 Debtor 1      James Leslie Davis
 Debtor 2      Barbara Anne Davis                                                                          Case number (if known)



            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Sharon O'Keefe                                            Monthly                        $1,450.00                 $0.00       Mortgage
                                                                                                                                      Car
                                                                                                                                      Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other Business Rent


       Ally Financial                                            Monthly                          $469.00          $15,585.00         Mortgage
       Attn: Bankruptcy Dept                                                                                                          Car
       Po Box 380901
                                                                                                                                      Credit Card
       Bloomington, MN 55438
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       Chrysler Financial/TD Auto                                Monthly                          $773.00          $38,993.00         Mortgage
       Attn: Bankruptcy                                                                                                               Car
       Po Box 9223
                                                                                                                                      Credit Card
       Farmington Hills, MI 48333
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       Chrysler Financial/TD Auto                                Monthly                        $1,124.00          $61,172.00         Mortgage
       Attn: Bankruptcy                                                                                                               Car
       Po Box 9223
                                                                                                                                      Credit Card
       Farmington Hills, MI 48333
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       AT&T                                                      Monthly                          $741.00            $1,534.18        Mortgage
       PO Box 5001                                                                                                                    Car
       Carol Stream, IL 60197-5001                                                                                                    Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other Cellular Contract


       Blue Cross Blue Shield                                    Monthly                        $2,104.00                 $0.00       Mortgage
       PO Box 3283                                                                                                                    Car
       Tulsa, OK 74102                                                                                                                Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other Health Insurance




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 92 of 124
 Debtor 1      James Leslie Davis
 Debtor 2      Barbara Anne Davis                                                                          Case number (if known)


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       The Denton Law Firm                                       April 3, 2019                  $2,000.00                 $0.00       Mortgage
       320 South Boston Avenue                                                                                                        Car
       Suite 1030                                                                                                                     Credit Card
       Tulsa, OK 74103                                                                                                                Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other Legal Fees


       American General Life Insurance                           Monthly                          $764.00                 $0.00       Mortgage
       9640 Granite Ridge Drive                                                                                                       Car
       Suite 200                                                                                                                      Credit Card
       San Diego, CA 92123                                                                                                            Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other Life Insurance


       Genworth Life and Annuity                                 Febraury 20, 2019                $741.00                 $0.00       Mortgage
       Insurance Co                                                                                                                   Car
       6610 West Broad Street                                                                                                         Credit Card
       Richmond, VA 23230                                                                                                             Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other Life Insurance


       Rea & Associates                                          April 11, 2019                 $6,045.00                 $0.00       Mortgage
       2579 Shawnee Road                                                                                                              Car
       Lima, OH 45806                                                                                                                 Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other Tax Preparation


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 93 of 124
 Debtor 1      James Leslie Davis
 Debtor 2      Barbara Anne Davis                                                                          Case number (if known)


 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Fora Financial Advance, LLC v.                            Civil                      Sp. Ct. of the St. of NY for                  Pending
       Finish Strong, et. al.                                                               Nassau Cty.                                   On appeal
       615988/2018                                                                          100 Supreme Court Drive                       Concluded
                                                                                            Mineola, NY 11501

       Simmons Bank v. James L. Davis                            Civil                      Benton County District                        Pending
       04cv-18-3190                                                                         Court                                         On appeal
                                                                                            102 NE A Street                               Concluded
                                                                                            Bentonville, AR 72712

       QuarterSpot, Inc v. Finish Strong,                        Civil                      Arlington Circuit Court of                    Pending
       LLC                                                                                  Virgina                                       On appeal
       013CL19001168-00                                                                     Civil Division                                Concluded
                                                                                            1425 North Courthouse
                                                                                            Road
                                                                                            Arlington, VA 22201

       PBC Ventures, LLC, et. al. v. James                       Civil                      Circuit Court for Benton                      Pending
       L. Davis, et. al.                                                                    County, AR                                    On appeal
       04CV-19-612                                                                          102 Northeast A Street                        Concluded
                                                                                            Bentonville, AR 72712

       State of Oklahoma v. James Davis                          Traffic                    Tulsa County District Court                   Pending
       CM-2019-1917                                                                         500 S. Denver Ave.                            On appeal
                                                                                            Tulsa, OK 74103                               Concluded



10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened
       Toyota Financial Services                                 2018 Toyota Tundra                                           3/11/2019                   $25,100.00
       Attn: Bankruptcy
       Po Box 8026                                                   Property was repossessed.
       Cedar Rapids, IA 52409                                        Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.

       Toyota Financial Services                                 2018 Toyota Tundra                                           1/10/2019                   $42,100.00
       Attn: Bankruptcy
       Po Box 8026                                                   Property was repossessed.
       Cedar Rapids, IA 52409                                        Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 94 of 124
 Debtor 1      James Leslie Davis
 Debtor 2      Barbara Anne Davis                                                                          Case number (if known)


       Creditor Name and Address                                 Describe the Property                                        Date                   Value of the
                                                                                                                                                        property
                                                                 Explain what happened
       TD Auto Finance                                           2016 Dodge Ram 1500 4WD                                      March 2019             $23,400.00
       P.O. Box 9001865
       Louisville, KY 40290                                          Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
        No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was             Amount
                                                                                                                              taken
       Bank Of America                                           Setoff                                                       April 4, 2019            $2,927.70
       Po Box 17054                                              Last 4 digits of account number:     3270
       Wilmington, DE 19850


12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
        No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)
       Life Church                                                    Tithes and offerings                                    2017-2019              $16,100.00
       7015 East 41st Street
       Tulsa, OK 74145


 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                                                                                  loss                           lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 95 of 124
 Debtor 1      James Leslie Davis
 Debtor 2      Barbara Anne Davis                                                                          Case number (if known)


 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Evergreen Financial Counseling                                Credit Counseling Course                                                               $19.99
       PO Box 3801
       Salem, OR 97302
       www.evergreenclass.com


       Brown Law Firm PC                                             Attorney Fees                                            April May                 $3,190.00
       715 S. Elgin Ave.                                                                                                      2019
       Tulsa, OK 74120
       ron@ronbrownlaw.com


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made
       Brown Law Firm P.C.                                           Payment for Legal Services related to                    January 22,               $3,190.00
       715 S. Elgin Ave.                                             Finish Strong business in Arkansas                       2019
       Tulsa, OK 74120                                               paid from Hall Estill IOLTA trust
                                                                     account-

       Hall, Estall                                                  Attorney fees for businesses and                         various                 $60,000.00
       320 S Boston, Ste 200                                         personal affairs, primarily Finish
       Tulsa, OK 74103                                               Strong LLC representation

       Watkins Boyer Gray & Curry PLLC                               Legal Representation for Finish Strong-                  various                   Unknown
       1106 W Poplar St                                              most was paid by business
       Rogers, AR 72756


18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
               Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 96 of 124
 Debtor 1      James Leslie Davis
 Debtor 2      Barbara Anne Davis                                                                          Case number (if known)


       Person Who Received Transfer                                  Description and value of                   Describe any property or     Date transfer was
       Address                                                       property transferred                       payments received or debts   made
                                                                                                                paid in exchange
       Person's relationship to you
       Jim Wilson and Gabriella Wilson                               Real Property located at 308               The Debtors received         October 30,
       301 E GLENDALE ST                                             & 312 East Fredericksburg                  $100,000.00 from the         2018
       Broken Arrow, OK 74011                                        Street, Broken Arrow,                      sale. $50,000.00 of ther
                                                                     Oklahoma 74011                             proceeds were paid to
       none                                                                                                     Dick Levin at Hall &
                                                                                                                Estill and $50,000.00
                                                                                                                were applied to the
                                                                                                                principle on the Stone
                                                                                                                Bank SBA loan.

       Adam Crayk                                                    2000 Ford Excursion                        The Debtors received         September 5,
       address unknown                                                                                          $23,500.00. The Debtors      2017
                                                                                                                used the funds to pay
       none                                                                                                     for living expenses and
                                                                                                                pay bills during
                                                                                                                business downturn.

       Big Mac Marine, LLC                                           Mud Buddy duck hunting                     The Debtors received         8/24/17
       175 Krebs Ranch Road                                          boat                                       $15,000.00. The Debtors
       Eufaula, OK 74432                                                                                        used the funds to pay
                                                                                                                for living expenses and
       none                                                                                                     pay bills during
                                                                                                                business downturn.

       The Jewelry Buying Company                                    Rolex watch, David Yurman                  Debtors received $9,000.     November 2018
       6059 S. Sheridan Rd                                           bracelets and miscellaneous                The Debtors used the
       Tulsa, OK 74145                                               jewelry                                    funds to pay for living
                                                                                                                expenses and pay bills
       none                                                                                                     during business down
                                                                                                                turn.


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                       Date Transfer was
                                                                                                                                             made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was          Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,         before closing or
       Code)                                                                                                            moved, or                      transfer
                                                                                                                        transferred
       Arvest Bank                                               XXXX-                        Checking                  January 2019                       $0.00
       502 South Main                                                                         Savings
       Tulsa, OK 74103
                                                                                              Money Market
                                                                                              Brokerage
                                                                                              Other



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 97 of 124
 Debtor 1      James Leslie Davis
 Debtor 2      Barbara Anne Davis                                                                               Case number (if known)


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?                 Describe the contents            Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                              have it?
                                                                     State and ZIP Code)

       Bank Of America                                               James Leslie Davis                         Debtors' Last Will and              No
       Po Box 15855                                                  4636 South 167th East                      Testament along with other          Yes
       Wilmington, DE 19850                                          Avenue                                     legal documents.
                                                                     Tulsa, OK 74134


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describe the contents            Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                      have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                        Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

       Mark Davis                                                    4636 South 167th East                      RV                                     Unknown
       4636 South 167th East Avenue                                  Avenue
       Tulsa, OK 74134                                               Tulsa, OK 74134

       Mark Davis                                                    4636 South 167th East                      Harley-Davidson Motorcycle             Unknown
       4636 South 167th East Avenue                                  Avenue
       Tulsa, OK 74134                                               Tulsa, OK 74134


 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                               Environmental law, if you   Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and        know it
                                                                     ZIP Code)


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 98 of 124
 Debtor 1      James Leslie Davis
 Debtor 2      Barbara Anne Davis                                                                               Case number (if known)


25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                   Status of the
       Case Number                                                   Name                                                                            case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business                 Employer Identification number
       Address                                                                                                       Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                     Dates business existed
       Finish Strong, LLC                                        Window and blind installation and                   EIN:       813020744
       13427 North Highway 279                                   repair
       Hiwasse, AR 72739                                                                                             From-To    June 2016 through December
                                                                 Rea & Associates, Inc,                                         2018
                                                                 2579 Shawnee Road
                                                                 Lima, OH 45806

       JL Davis & Sons LLC                                       Real estate and investments                         EIN:       812058644
       4636 South 167th East Ave                                 holding company
       Tulsa, OK 74134                                                                                               From-To    March 2016 through Present
                                                                 Rea & Associates, Inc,
                                                                 2579 Shawnee Road
                                                                 Lima, OH 45806

       James L Davis, LLC                                        Real Estate Development                             EIN:       7735
       4636 South 167th East Avenue
       Tulsa, OK 74134                                           Rea & Associates, Inc,                              From-To    August 2016 through Present
                                                                 2579 Shawnee Road
                                                                 Lima, OH 45806

       Blind Spot, LLC                                           Real estate and investment                          EIN:       XX-XXXXXXX
       13427 North Highway 279                                   holding company
       Hiwasse, AR 72739                                                                                             From-To    August 2016 through December
                                                                 Rea & Associates, Inc,                                         2018
                                                                 2579 Shawnee Road
                                                                 Lima, OH 45806


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 99 of 124
 Debtor 1      James Leslie Davis
 Debtor 2      Barbara Anne Davis                                                                          Case number (if known)


        Business Name                                            Describe the nature of the business             Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed
        Jobsite Supply, LLC                                      Shell holding company                           EIN:
        75 N. East Avenue
        Suite 402                                                                                                From-To      April 2018 through present
        Fayetteville, AR 72701

        Klingler & Son, LLC                                      Real estate and investment                      EIN:         -7735
        4636 South 167th East                                    holding company
        Tulsa, OK 74134                                                                                          From-To      May 2018 through present


        The Banister Family Limited                              Estate planning device                          EIN:
        Partnership
        16 Williamsburg Court                                    Engelkes, Felts & Barnhardt, Ltd.               From-To      December 2, 1998 through
        Conway, AR 72034                                         1225 Front Street                                            Present
                                                                 Conway, AR 72032

        JL Davis Enterprises, LLC                                Manufacturing sales                             EIN:         XX-XXXXXXX
        6809 Sierra Madre Drive
        Fort Worth, TX 76179                                     Rea & Associates, Inc,                          From-To      February 2019 through Present
                                                                 2579 Shawnee Road
                                                                 Lima, OH 45806


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ James Leslie Davis                                                  /s/ Barbara Anne Davis
 James Leslie Davis                                                      Barbara Anne Davis
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date      May 30, 2019                                                  Date     May 30, 2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 100 of 124


 Fill in this information to identify your case:

 Debtor 1                  James Leslie Davis
                           First Name                       Middle Name              Last Name

 Debtor 2                  Barbara Anne Davis
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OKLAHOMA

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Ally Financial                                       Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        2015 Dodge Charger 40000                          Reaffirmation Agreement.
    property              miles                                             Retain the property and [explain]:
    securing debt:



    Creditor's         BB&T                                                 Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 4636 South 167th East Avenue                             Reaffirmation Agreement.
    property       Tulsa, OK 74134 Tulsa County                             Retain the property and [explain]:
    securing debt: Legal: Lot Thirty-Two (32),
                   Block Nine 9, Trinity Creek II, a
                   Subdivision of the City of Tulsa,
                   Tulsa County, State of
                   Oklahoma, according tot he
                   recorded Plat thereof.


    Creditor's         Chrysler Financial/TD Auto                           Surrender the property.                     No


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 101 of 124


 Debtor 1      James Leslie Davis
 Debtor 2      Barbara Anne Davis                                                                     Case number (if known)


     name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of 2016 Jeep Grand Cherokee                                Reaffirmation Agreement.
     property       38000 miles                                             Retain the property and [explain]:
     securing debt: includes emission warranty
                    claim-


     Creditor's    Chrysler Financial/TD Auto                               Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of     2017 Dodge Ram 2500 113000                          Reaffirmation Agreement.
     property           miles                                               Retain the property and [explain]:
     securing debt:



     Creditor's    Dell Business Credit                                     Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of     Dell Computer                                       Reaffirmation Agreement.
     property                                                               Retain the property and [explain]:
     securing debt:



     Creditor's    Konica Minolta Business Solutions                        Surrender the property.                                     No
     name:         USA                                                      Retain the property and redeem it.
                                                                                                                                        Yes
                                                                            Retain the property and enter into a
     Description of     Leased Printer                                      Reaffirmation Agreement.
     property                                                               Retain the property and [explain]:
     securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               Konica Minolta Business Solutions USA                                                               No

                                                                                                                                  Yes

 Description of leased        Four year maintenance and service contract for business printer signed
 Property:                    3/30/2018.


 Part 3:     Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ James Leslie Davis                                                       X /s/ Barbara Anne Davis
       James Leslie Davis                                                               Barbara Anne Davis
       Signature of Debtor 1                                                            Signature of Debtor 2



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 102 of 124


 Debtor 1      James Leslie Davis
 Debtor 2      Barbara Anne Davis                                                                    Case number (if known)


       Date        May 30, 2019                                                     Date    May 30, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                    page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
             Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 103 of 124

Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                    for family farmers or                                                 certain kinds of improper conduct described in the
                    fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                    income                                                                you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 104 of 124



        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
             Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 105 of 124

        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $75       administrative fee                                          factors.
                   $275       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $75       administrative fee                                                 fiduciary capacity,
                   $310       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
             Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 106 of 124

                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
             Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 107 of 124
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Northern District of Oklahoma
             James Leslie Davis
 In re       Barbara Anne Davis                                                                               Case No.
                                                                                  Debtor(s)                   Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     3,190.00
             Prior to the filing of this statement I have received                                        $                     3,190.00
             Balance Due                                                                                  $                        0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Exemption planning; preparation and filing of reaffirmation agreements and applications as needed; meeting of
                 creditors. In addition to portion of fee paid as stated herein, the court's filing fee and a credit report fee for each
                 party has been paid by client(s).
                 Also, debtor have been advised they have no legal obligation to pay any outstanding attorney fees owing at time
                 of bankrutpcy filing and that payments post-petition are strictly voluntary.
                 Client may use the services of 722redemption.com to providing funding for redemptions of vehicles; debtor will
                 borrow $700 from 722redemption.com to pay attorney fees for attorney fees to obtain redemption.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               By agreement with the debtor(s), the above-disclosed fee does not include the
               following services: Representation of the debtors in any dischargeability actions,
               judicial lien avoidances, relief from stay actions, 2004 exams or any other adversary or contested
               matter/proceeding. In Chapter 13 Bankruptcy Cases, attorney time, legal assistant time, and expenses will be
               billed against the file at the rate of $275.00 per hour for attorney time, $75.00 per hour for legal assistant time (or
               the firm's current billing rates), and actual expenses. If such time and expenses exceed the amount stated above,
               an application to the Court may be made for additional fees and expenses to be paid through the Chapter 13 Plan
               or by the Debtor(s) as the Court orders may provide.




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
             Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 108 of 124

             James Leslie Davis
 In re       Barbara Anne Davis                                                                      Case No.
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     May 30, 2019                                                               /s/ Ron D. Brown OBA
     Date                                                                       Ron D. Brown OBA 16352
                                                                                Signature of Attorney
                                                                                Brown Law Firm PC
                                                                                715 S. Elgin Ave.
                                                                                Tulsa, OK 74120
                                                                                918-585-9500 Fax: 866-552-4874
                                                                                ron@ronbrownlaw.com
                                                                                Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
             Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 109 of 124
Revised 02/2012



                                                               United States Bankruptcy Court
                                                                     Northern District of Oklahoma
            James Leslie Davis
 In re      Barbara Anne Davis                                                                             Case No.
                                                                                  Debtor(s)                Chapter    7


                                               VERIFICATION AS TO OFFICIAL CREDITOR LIST

                                                                                   Original
                                                                                   Amendment
                                                                            Add             Delete
        I hereby certify under penalty of perjury that the master mailing list of creditors submitted either on the Creditor
List Submission application, or uploaded to the Electronic Case Filing System is a true, correct and complete listing to the
best of my knowledge.

         I further acknowledge that (1) the accuracy and completeness in preparing the creditor listing are the shared
responsibility of the debtor and the debtor’s attorney, (2) the court will rely on the creditor listing for all mailings, and (3)
that the various schedules and statements required by the Bankruptcy Rules are not used for mailing purposes.

        If this filing is an amendment to the creditor list, indicate only the number of creditors being added or to be
deleted at this time. (For verification purposes, attach a list of the creditors being submitted, uploaded, or to be
deleted.)

               128       # of Creditors (or if amended, # of creditors added)

Method of submission:
       a)    X     uploaded to Electronic Case Filing System; or
       b) _______Creditor List Submission application (to be used by Pro Se filers, found on the Court’s website at
                    www.oknb.uscourts.gov, or available in the Clerk’s Office)
__________# of Creditors (on attached list) to be deleted

 /s/ James Leslie Davis                                                       /s/ Barbara Anne Davis
 Debtor Signature                                                             Joint Debtor Signature
 Address:(if not represented by an attorney)                                  Address:(if not represented by an attorney)


 Phone:(if not represented by an attorney)                                    Phone:(if not represented by an attorney)


 /s/ Ron D. Brown OBA                                                         Date: May 30, 2019
 Attorney Signature
 Ron D. Brown OBA 16352                                                       [Check if applicable]
 Brown Law Firm PC                                                               Creditors with foreign addresses included
 715 S. Elgin Ave.
 Tulsa, OK 74120-0000
 918-585-9500
 866-552-4874
 ron@ronbrownlaw.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
    Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 110 of 124


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       AAA Cooper Transportation
                       PO Box 935003
                       Atlanta, GA 31193-5003

                       Account Control Systems, Inc.
                       5300 Kings Island Drive
                       Mason, OH 45040

                       Aes/rbs Citizens Bank
                       Attn: Bankruptcy Dept
                       Po Box 2461
                       Harrisburg, PA 17105

                       Alliant
                       PO Box 66945
                       Chicago, IL 60666-0945

                       Alliant CU
                       Attn: Bankruptcy
                       Po Box 66945
                       Chicago, IL 60666

                       Alltran Financial, LP
                       PO Box 722929
                       Houston, TX 77272

                       Ally
                       PO Box 380903
                       Minneapolis, MN 55438

                       Ally Financial
                       Attn: Bankruptcy Dept
                       Po Box 380901
                       Bloomington, MN 55438

                       AMCOL Systems, Inc.
                       PO Box 21625
                       Columbia, SC 29221

                       AmTrust North America
                       800 Superior Avenue East
                       Cleveland, OH 44114

                       Arvest Bank
                       PO Box 799
                       Lowell, AR 72745-1670

                       AT&T
                       PO Box 5001
                       Carol Stream, IL 60197-5001

                       Bank Of America
                       4909 Savarese Circle
                       Fl1-908-01-50
                       Tampa, FL 33634
Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 111 of 124



                   Bank Of America
                   Po Box 17054
                   Wilmington, DE 19850

                   Barr Credit Services, Inc.
                   5151 E. Broadway Blvd
                   Suite 800
                   Tucson, AZ 85711

                   BB&T
                   In Care of Bankruptcy Dept
                   Po Box 1847
                   Wilson, NC 27894

                   Beall Barclay
                   2005 West Elm Street
                   Rogers, AR 72758

                   Benton County Collector
                   215 East Central Avenue
                   Room 101
                   Bentonville, AR 72712

                   Bethune & Associates
                   14435 North 7th Street
                   Suite 201
                   Phoenix, AZ 85022

                   Blind Spot, LLC
                   13427 North Highway 279
                   Hiwasse, AR 72739
                   Blue Cross Blue Shield
                   PO Box 3283
                   Tulsa, OK 74102

                   Brennan & Clark
                   721 East Madison Street
                   Suite 200
                   Villa Park, IL 60181

                   Capital One/Bass Pro Shops
                   Attn: Bankruptcy
                   Po Box 30285
                   Salt Lake City, UT 84130

                   Chase Card Services
                   Attn: Bankruptcy
                   Po Box 15298
                   Wilmington, DE 19850

                   Chrysler Financial/TD Auto
                   Attn: Bankruptcy
                   Po Box 9223
                   Farmington Hills, MI 48333
Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 112 of 124



                   Citibank/The Home Depot
                   Po Box 6497
                   Sioux Falls, SD 57117

                   Citizens Bank
                   PO Box 4140
                   Farmington, NM 87499

                   City of North Richland Hills
                   Phot Enforcement Customer Service Center
                   PO Box 42034
                   Phoenix, AZ 85080

                   CNK Computer Service
                   28 Rivercliff Road
                   Rogers, AR 72756

                   Coast to Coast Financial Solutions
                   101 Hodencamp Road
                   Suite 120
                   Thousand Oaks, CA 91360

                   Corpotate Collection Services
                   PO Box 1500
                   Henrietta, NY 14467

                   Cox Communications
                   PO Box 21039
                   Tulsa, OK 74121-1039

                   Cox Communications
                   Attn: CSS
                   PO Box 248871
                   Oklahoma City, OK 73124

                   Crouch, Harwell, Fryar & Frener, PLLC
                   111 Holcomb Street
                   PO Box 1400
                   Springdale, AR 72765

                   Culligan of NW Arkansas
                   305 Commercial Avenue
                   PO Box 689
                   Lowell, AR 72745

                   De Lage Landen Financial Services, Inc.
                   PO Box 41602
                   Philadelphia, PA 19101

                   Dell Business Credit
                   Payment Processing Center
                   PO Box 5275
                   Carol Stream, IL 60197
Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 113 of 124



                   Discover Student Loans
                   Attn: Bankruptcy
                   Po Box 30948
                   Salt Lake City, UT 84130

                   Fedex
                   U.S. Collections Department
                   PO Box 660481
                   Dallas, TX 75266

                   Finish Strong, LLC
                   13427 North Highway 279
                   Hiwasse, AR 72739

                   FORA Financial
                   519 8th Ave
                   11th Floor
                   New York, NY 10018

                   Forest Hills Blvd. LLC
                   PO Box 1035
                   Siloam Springs, AR 72761-5000

                   Frost-Arnett Company
                   PO Box 198988
                   Nashville, TN 37219-8988

                   General Services Administration
                   c/o USDA-OCFO
                   FInancial Information Control Branch
                   2300 Main Street, Ste 2SE
                   Kansas City, MO 64108

                   Harris County Toll Road Authority
                   PO Box 4440
                   Dept 9
                   Houston, TX 77210
                   Hillcrest HealthCare System
                   PO Box 1259
                   Dept. # 144963
                   Oaks, PA 19456

                   Hunter Douglas
                   One Hunter Douglas Drive
                   Cumberland, MD 21502

                   Internet Domain Names Services
                   924 Bergen Avenue
                   Suite 289
                   Jersey City, NJ 07306-3018

                   James L Davis, LLC
                   4636 South 167th East Avenue
                   Tulsa, OK 74134
Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 114 of 124



                   JL Davis & Sons LLC
                   4636 South 167th East Ave
                   Tulsa, OK 74134

                   Jobsite Supply, LLC
                   75 N. East Avenue
                   Suite 402
                   Fayetteville, AR 72701

                   Jones, Gotcher & Bogan, PC
                   15 East 5th St., Suite 3800
                   Tulsa, OK 74103

                   JP Technologies, LLC
                   2909 Langford Road
                   Suite #B-800
                   Norcross, GA 30071

                   Kabbage, Inc.
                   730 Peachtree St. Suite 350
                   Atlanta, GA 30308

                   Konica Minolta Business Solutions USA
                   100 Williams Drive
                   Ramsey, NJ 07446

                   Landmark, CPA
                   2003 South Horsebarn Road
                   Suite 4
                   Rogers, AR 72758

                   Latham, Steele, Lehman, Keele, Ratcliff,
                   1515 E 71st Street Ste 200
                   Tulsa, OK 74136

                   Lotus & Windoware, Inc.
                   14450 Yorba Avenue
                   Chino, CA 91710

                   Marcus Lawn Service
                   12926 Leonard Road
                   Gravette, AR 72736

                   Mark C. Davis
                   6809 Sierra Madre Drive
                   Fort Worth, TX 76179

                   McCarthy, Burgess & Wolff
                   26000 Cannon Rd
                   Cleveland, OH 44146

                   Midland Credit Management
                   PO Box 301030
                   Los Angeles, CA 90030-1030
Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 115 of 124



                   Mountain States Comm. Collections, Inc.
                   333 West Hampden Avenue
                   Suite 80
                   Englewood, CO 80110

                   Municipal Services Bureau
                   PO Box 16755
                   Austin, TX 78761-6755

                   Navy FCU
                   Attn: Bankruptcy
                   Po Box 3000
                   Merrifield, VA 22119

                   Nicole Emmel
                   1430 East 140th Place
                   Glenpool, OK 74033

                   Norman International Dallas, LLC
                   1175 North Stemmons FWY
                   Lewisville, TX 75067

                   Northeast Oklahoma Physician Network Inc
                   PO Box 871388
                   Kansas City, MO 64187

                   Office Depot Business Credit
                   Dept. 56-8407835834
                   PO Box 78004
                   Phoenix, AZ 85062

                   Oklahoma Employment Security Commission
                   PO Box 52003
                   Oklahoma City, OK 73152-2006

                   Oklahoma Employment Security Commission
                   PO Box 52006
                   Oklahoma City, OK 73152-2006

                   Oklahoma Tax Commission
                   PO Box 269062
                   Oklahoma City, OK 73126

                   Oklahoma Turnpike Authority
                   Enforcement Branch
                   PO Box 960007
                   Oklahoma City, OK 73136

                   Parsons Blind Company
                   PO Box 87
                   Hiwasse, AR 72739

                   Pasadamo, Inc.
                   PO Box 516
                   Farmington, AR 72730
Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 116 of 124



                   Pathology Laboratory Association
                   Dept. 2710
                   Tulsa, OK 74182

                   Paychex Inc.
                   Attention Bankruptcy Dept.
                   225 Kenneth Drive, Suite 100
                   Rochester, NY 14623

                   PBC Ventures LLC f/k/a Parsons Blind LLC
                   13317 N Highway 279
                   Hiwasse, AR 72739

                   Pentagon Federal Credit Union
                   Attn: Bankruptcy
                   Po Box 1432
                   Alexandria, VA 22313

                   Professional Business Systems, Inc.
                   PO Box 2730
                   Bentonville, AR 72712

                   QuarterSpot, Inc.
                   c/o Parker, Simon & Kokolis, LLC
                   110 North Washington Street
                   Suite 500
                   Rockville, MD 20850

                   R1 Medical Financial Solutions
                   PO Box 42008
                   Phoenix, AZ 85080-2008
                   Regional Medical Laboratory, Inc.
                   DEPT 2803
                   Tulsa, OK 74182-0001

                   Regus Management Group, LLC
                   PO Box 842456
                   Dallas, TX 75284

                   Republic Services #401
                   PO Box 9001099
                   Louisville, KY 40290-1099

                   Revenue Systems, Inc.
                   PO Box 15257
                   Clearwater, FL 33766-5257

                   Richard Levin
                   Hall & Estill
                   320 South Boston
                   Suite 200
                   Tulsa, OK 74103
Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 117 of 124



                   Robert Half International
                   c/o Allen Maxwell & Silver
                   PO Box 540
                   Fair Lawn, NJ 07410

                   Robert W. Johnson
                   9118 Third Avenue
                   Brooklyn, NY 11209

                   Sayer Law Group
                   925 E. 4th Street
                   Waterloo, IA 50703

                   Security Bankcard Center, Inc.
                   PO Box 6139
                   Norman, OK 73070

                   Security National Insurance Company
                   800 Superior East Avenue
                   21st Floor
                   Bentonville, AR 72712

                   Sharon O'Keefe
                   6809 Sierra Madre Dr.
                   Fort Worth, TX 76179

                   Simmons Bank
                   Attn: Bankruptcy
                   Po Box 7009
                   Pine Bluff, AR 71611

                   Southwestern Electric Power
                   PO Box 371496
                   Pittsburgh, PA 15250-7496

                   Spring Window Fashions, LLC
                   PO Box 945792
                   Atlanta, GA 30394-5792

                   St. John Broken Arrow
                   Dept. 2752
                   Tulsa, OK 74182

                   St. John Clinic
                   PO Box 14099
                   Belfast, ME 04915

                   St. John Physicians, Inc.
                   Dept 334
                   PO Box 21228
                   Tulsa, OK 74121-1228

                   State Farm Bank
                   PO Box 23025
                   Columbus, GA 31902-3025
Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 118 of 124



                   State of Arkansas
                   Department of Worforce Services
                   PO Box 8007
                   Little Rock, AR 72203

                   State of Arkansas
                   Sales and Use Tax Section
                   PO Box 8092
                   Little Rock, AR 72203

                   State of Arkansas
                   Witholding Tax Section
                   PO Box 9941
                   Little Rock, AR 72203

                   Stillman Law Office, LLC
                   50 Tower Office Park
                   Woburn, MA 01801

                   Stone Bank
                   Three Financial Centre
                   900 South Shackleford Road
                   Little Rock, AR 72211

                   Surgical Associates, Inc
                   PO Box 1545
                   Lowell, AR 72745

                   Synter Resources Group
                   PO Box 63247
                   North Charleston, SC 29419
                   TAB Services
                   2448 E 81st St
                   Suite 4700
                   Tulsa, OK 74137-4250

                   TD Auto Finance
                   P.O. Box 9001865
                   Louisville, KY 40290

                   Technology Insurance Company
                   800 Superior Avenue East
                   21 Floor
                   Cleveland, OH 44114

                   The Banister Family Limited Partnership
                   16 William Court
                   Conway, AR 72032

                   The Cincinnati Insurance Company
                   PO Box 145620
                   Cincinnati, OH 45250-5620
Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 119 of 124



                   The Commercial Collection Corp. of NY
                   34 Seymour Street
                   Tonawanda, NY 14150

                   Timber Blind & Shutter
                   800 E Elm Street
                   McKinney, TX 75069

                   Timmons Oil Company, Inc
                   PO Box 691140
                   Tulsa, OK 74169

                   Toyota Financial Services
                   Attn: Bankruptcy
                   Po Box 8026
                   Cedar Rapids, IA 52409

                   Trans Services, Inc.
                   PO Box 13223
                   Overland Park, KS 66282-3223

                   Transworld Systems
                   PO Box 17212
                   Wilmington, DE 19850

                   Trinity Creek Homeowners Association
                   5630 S. Memorial Dr.
                   Tulsa, OK 74145

                   Tulsa County District Attorney
                   201 W. 5th St.
                   Ste 450
                   Tulsa, OK 74103

                   Tulsa Radiology Associates, Inc
                   Dept No. 61, PO Box 21228
                   Tulsa, OK 74121-1228
                   TxTag
                   PO Box 650749
                   Dallas, TX 75265

                   UDC, LLC
                   3460 Lotus Drive
                   Suite 150
                   Plano, TX 75075

                   UHG I LLC
                   6400 Sheridan Drive
                   Suite 138
                   Buffalo, NY 14221

                   Verizon
                   PO Box 489
                   Newark, NJ 07101
Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 120 of 124



                   Verliance
                   43406 Business Park Drive
                   Temecula, CA 92590

                   Watkins, Boyer, Gray & Curry, PLLC
                   1106 West Poplar St
                   Rogers, AR 72756

                   Window Revolution
                   1202 NE McClain Road
                   Bentonville, AR 72712
             Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 121 of 124
FORM 1007-1F (10/07)
                                                               United States Bankruptcy Court
                                                                     Northern District of Oklahoma
            James Leslie Davis
 In re      Barbara Anne Davis                                                                              Case No.
                                                                                  Debtor(s)                 Chapter    7


                                                  PAYMENT ADVICES CERTIFICATION
                                        (NOTE: A separate form must be filed by each debtor in a joint case)

        Pursuant to 11 U.S.C. § 521(a)(1)(B)(iv), a debtor shall file copies of all payment advices or other evidence of
payment (such as paycheck stubs, direct deposit statements, employer's statement of hours and earnings) received from
the debtor's employer within 60 days before the date the debtor filed his/her bankruptcy case (the "petition date").*

I,    Barbara Anne Davis                hereby state as follows:

(select one)
         I have attached hereto, or previously filed with the Court, copies of all payment advices or other evidence of
         payment received from my employer(s) within 60 days before the petition date.

                       Number of Employers: 1                        Number of Payment Advices received: 4
                       Number of Payment Advices attached:         4
                       Period Covered:
                                          (If period covered is less than 60 days, attach an explanation.)
            If the attached payment advices do not cover the entire 60-day period, describe any "other evidence of payment"
            that you intend to rely upon.       .

            I received payment advices from an employer(s) during the 60 days before the petition date but have not yet
            located or obtained copies of all of the payment advices. I understand that if I do not file all payment advices or
            other evidence of payment within 45 days from the petition date, my bankruptcy case may be dismissed.

                           Number of Employers:                                  Number of Payment Advices attached:
                           Period Covered:
                           Number of missing Payment Advices:                             Dates of missing Payment Advices:

            I did not receive any payment advices or other evidence of payment from any employer at any point during the 60
            days before the petition date. (If you were employed, attach an explanation of why you did not receive any
            payment advices from your employer.)

       I declare under penalty of perjury that the foregoing statement is true and correct to the best of my knowledge,
information and belief.

 Date:       May 30, 2019                                                          /s/ Barbara Anne Davis
                                                                                   (Signature of Debtor)

                                                                                   Print name:    Barbara Anne Davis


* In order to protect the debtor's privacy, all but the last four digits of the Debtor's social security number and financial account
number should be redacted from any payment advice. References to dates of birth should contain only the year and names of any
minors should be redacted or include only initials.




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 122 of 124
Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 123 of 124
Case 19-11118-R Document 1 Filed in USBC ND/OK on 05/30/19 Page 124 of 124
